 UNITED ARTISTS THEATREUnited Artists Theatre Circuit,Inc.andOffice andProfessionalEmployees InternationalUnion,Local No. 3, AFL-CIO. Cases 20-CA-15698,20-CA-16009, and 20-RC-1516031 October 1985DECISION, ORDER, ANDCERTIFICATION OFREPRESENTATIVEBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND BABSONOn 9 November 1981 Administrative Law JudgeClifford H. Anderson issued the attached decision.The Respondent and the General Counsel filed ex-ceptions and supporting briefs. The General Coun-sel and the Charging Party filed motions to striketheRespondent's exceptions, and the Respondentfiled an answering statement.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconcllusions3 as modified, but not to adopt his rec-ommended Order.iWe deny the General Counsel and the Charging Party's motions tostrike the Respondent's exceptions as lacking in merit. We grant the Gen-eralCounsel's motion to correct clerical errors in the judge's decision.2The Respondent and the General Counsel have excepted to some ofthe judge's credibility findingsThe Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrectStandard Dry Wall Products,91NLRB 544 (1950), enfd188 F 2d 362 (3d Cir 1951) We have carefully examined the record andfind no basis for reversing the findingsWe correct the judges inadvertent failure to make a finding regardingLee Goodwin's supervisory status, and find, based on the Respondent'srecord admission, that Goodwin was a statutory supervisor at all relevanttimes3 In adopting the judge's conclusion in sec. III,B,l,h,(2) of his decisionregarding Sec 8(a)(1) violations involving Gloria Wyman, we rely on hisfinding in fn 7 that Wyman was a supervisor during the relevant periodIn adopting the judge's conclusion in sec III,B,l,i,(6) that the Re-spondent violatedSec. 8(a)(1) of the Act when Manager Jack Hankinstold employee Adrena Owens, "I understandyou guys are trying to forma union," we finditunnecessaryto decide whether Hankins' version ofthe conversation, discredited by the fudge, was also violative of the ActWe agree with the judge's conclusion in sec III,B,l,g that SupervisorNora McGee's interrogation of employees Linde and Fong, not previous-ly self-identified as union adherents, violated Sec 8(a)(1) of the Act, butwe disavow his statement that an initiating question by a supervisor to anemployee regarding the employee's union sentiments is a "traditional"violation of Sec 8(a)(l) of the Act insofar as the statement implies a "perse" approachInRossmore House,269 NLRB 1176 (1984), affd sub nomHotel &RestaurantEmployees Local 11 v. NLRB,760 F 2d 1006 (9th Cir 1985),the Board stated the proper analysis is whether, under all the circum-stances, the interrogation reasonably tends to restrain, coerce, or interferewith rights guaranteed by the ActChan man Dotson does not adopt the judge's conclusions that the con-versation between Paul Ziegler and John DeMarsh and the conversationbetween Jack Hankins and Adrena Owens violated the Act115We find merit in the Respondent's exception tothe judge's finding that it violated Section 8(a)(1)of the Act by distributing a handbill and a lettercontaining threatening statements to all employees.The handbill stated that, if the Union won the elec-tion, "we will be obligated by law to discuss griev-ances only with the Union, not with you, ANDTHEREFORE YOUR RIGHTS DEPENDSOLELY ON WHETHER OR NOT THEUNION DECIDES TO PURSUE THEM ONYOUR BEHALF" [capitalization in the original].The letter stated:You have always had the right to deal directlywith the management of our Company. Shouldthis union get in, you will have voted awaythat right and you will have placed a group ofoutsiderswho know nothing about our busi-ness between yourself and your company.The judge found these statements to be misstate-ments of law under Section 9(a) of the Act consti-tuting threats of loss of benefits if the employeeschose the Union.4 Recently, inTri-Cast,Inc., 274NLRB 377 (1985), the Board found that an em-ployer's statement explaining a change in themanner in which employees and employers dealwith each other when a union is elected was not anobjectionable threat to deprive employees of theirrights or a misstatement of law.5 The Board foundsuch statements constitute permissible campaignconduct, taking into account a fact of industrial lifethat in a union shop the employees deal with theemployer indirectly through theirunion representa-tives.Under these principles, the Respondent'sstatement did not violate the Act. Accordingly, wewill dismiss this portion of the complaint.We amend Conclusion of Law 3 to reflect thatthe Respondent did not violate Section 8(a)(1) oftheAct by this conduct, and shall issue a newOrder and notice to employees. We will, inter alia,a Sec 9(a) of the Act provides-Representatives designated or selected for the purposes of collectivebargaining by the majority of the employees in a unit appropriate forsuch purposes, shall be the exclusive representatives of all the em-ployees in such unit for the purposes of collective bargaining in re-spect to rates of pay, wages, hours of employment, or other condi-tions of employmentProvided,That any individual employee or agroup of employees shall have the rightat any timeto present griev-ances to their employer and to have such grievances adjusted, with-out the intervention of thebargainingrepresentative, as long as theadjustment is not inconsistent with the terms of a collective-bargain-ing contract or agreement then in effect'Provided further,That thebargaining representative has been given opportunity to be present atsuch adjustments InTri-Cast,the employer distributed a letter to its employees onelection daystatingWe have been able to workon an informal and person-to-personbasisIf theunion comes in this will change. We will have to runthings by the book, with a stranger, and will not be able to handlepersonal requests as we have been doing277 NLRB No. 15 116DECISIONSOF NATIONALLABOR RELATIONS BOARDsubstitute narrow injunctive language for the broadorder recommended by the judge. SeeHickmottFoods,242 NLRB 1357 (1979).ORDERThe National Labor Relations Board orders thattheRespondent,UnitedArtistsTheatre Circuit,Inc., San Francisco, California, its officers, agents,successors, and assigns, shall1.Cease and desist from(a)Coercively interrogating employees aboutunion support or union activities.(b)Threatening employees that, if the Union or-ganized the Respondent, working conditions wouldbe made stricter, wage increases would be delayed,and employees would be terminated, and tellingemployees their eligibility to vote in NLRB-con-ducted elections depends on how they intend tovote.(c)Asking employees to engage in surveillanceof union activities and creating the impression em-ployees' union activities are under surveillance.(d) Promising employees increased benefits, suchas larger, faster, and more frequent wage increases,if the Union is defeated.(e) Issuing employees written or oral warningsbecause of their union activities.(f)Assigning employees to, and refusing to trans-fer them out of, more onerous positions because oftheir union activities.(g) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Remove from its files any reference to theunlawful written warning issued to Adrena Owensand notify her it has done so and that the warningwill not be used against her in any way.(b)Transfer Adrena Owens to the position shewould have had but for her transfer to research or,if that position no longer exists, to a substantiallyequivalent position,without prejudice to her se-niority or any other rights or privileges previouslyenjoyed.(c)Post at its San Francisco, California facilitycopies of the attached notice marked "Appendix."6Copies of the notice, on forms provided by the Re-gionalDirector for Region 20, after being signedby the, Respondent's authorized representative,c If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the challenges tothe ballots of John Merle Kaiser, Lloyd Morgan,Flvie Jean Stokes,MartinSwearingen,AllenMason, and Jack Michael Naify in Case 20-RC-15160 be sustained.CERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majority of the valid bal-lots have been cast for Office and Professional Em-ployees International Union, Local No. 3, AFL-CIO and that it is the exclusive collective-bargain-ing representative of the employees in the follow-ing appropriate unit:All office and clerical employees employed bythe Employer in its accounts payable, payroll,box office, comptometer, tax, insurance admin-istration, corporation accounting, bank recon-ciliation,data entry, computer, data control,real estate, auditing, purchasing, film distribu-tion, film payables, booking and buying, secre-tary and miscellaneous clerical departments,includingPBX operator, located at 172Golden Gate Avenue, San Francisco, Califor-nia; excluding all professional employees, con-fidential employees, including the secretary tothe president and secretary to the treasurer-controller,film buyers and film bookers,guards and supervisors as defined in the Act.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT coercively question you aboutyour union support or union activities.WE WILL NOT threaten you that, if the Union or-ganizes the employees, working conditions will bemade stricter, wage increases will be delayed, andemployees will be terminated, and WE WILL NOT UNITED ARTISTS THEATRE117tell you youreligibility to vote inNLRB-conduct-ed elections depends on how you intendto vote.WE WILL NOT ask youto engage in surveillanceof union activities or create the impression yourunionactivities are under surveillance.WE WILL NOTpromise you increased benefitssuch as larger,faster,or more frequent wage in-creases, if the Union is defeated.WE WILL NOTissue you written or oral warningsbecause ofyourunion activities.WE WILLNOT assignany of you to,nor will werefuse to transferyou out of,more onerous posi-tions because of your union activities.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerce you in the exer-ciseof therights guaranteedyou by Section 7 ofthe Act.WE WILL notify AdrenaOwens that we have re-moved fromour files any reference to her unlawfulwritten warning and that the warning will not beused against her in any way.WE WILL transferAdrena Owens to the positionshe would havehad but for her transfer to researchor, if thatposition no longer exists,to a substantial-ly equivalentposition,without prejudice to her se-niority orany other rights or privileges previouslyenjoyed.UNITED ARTISTS THEATRE CIRCUIT,INC.Robert J. BuffinandVictoriaChin, Esqs.,for the GeneralCounsel.CharlesB.Waud,Esq.,ofMcDowell-Cohain & Associates,Inc.,of Oakland,California,for the Respondent Em-ployer.Richard Holober,International Representative,andRevaOlson,Representative,of San Francisco,California, forthe Charging Party Petitioner.DECISIONSTATEMENT OF THE CASECLIFFORD H. ANDERSON,Administrative Law Judge. Iheard this case in trial on June 22-26 and July 2, 1981, inSan Francisco, California.The case arose as follows.On September 25, 1980,Office and Professional Em-ployees InternationalUnion, Local No. 3, AFL-CIO(the Union,the Charging Party,or the Petitioner) filed acharge designated Case 20-CA-15698 against UnitedArtists Theatre Circuit,Inc. (the Employer or Respond-ent).The charge was amended by the Union on October15 and 21 and November 21, 1980.On November 25,1980, the Regional Director for Region 20 of the Nation-alLabor Relations Board issued a complaint and noticeof hearing regarding Case 20-CA-15698.On February 5, 1981,the Union filed a charge desig-natedCase20-CA-16009 against the Employer. Thecharge was amended on May 28,1981.On March 31,1981, the Regional Director issued a complaint andnotice of hearing regarding Case 20-CA-16009which heamended on June 4, 1981.On August 26, 1980, the Unionfileda petition desig-nated Case 20-RC-15160 thereby seeking to representcertain of the Employer's employees.The parties enteredinto a Stipulation for Certification Upon Consent Elec-tion approved by the Regional Director on September17, 1980.An election was conducted on October 29;1980,with the challenged ballots being sufficient innumber to affect the outcome of the election. On No-vember 5,1980, the Union filed objections to the con-duct of the election and on February 5, 1981, withdrewcertain of those objections.On March 10,1981, the Re-gionalDirector issued a Report on Challenged Ballotsand Objections. No exceptions were filed to that report.On March 30,1981, the Board issued an order directinghearing directing that the Regional Director issue noticeof a hearing to be held on certain challenged ballots andobjections consistent with the Regional Director'sMarch10, 1981 report.On April 10,1981, the Regional Director issued anorder consolidating cases and notice of hearing whichconsolidated the above-captioned cases and directed acommon hearing.Following certain hearing postpone-ments, the matter came on for hearing as noted above.The record was closed on July 2, 1981,and the due datefor briefs was set by me for August 8, 1981. At the re-quest of the General Counsel,the date for filing briefswas extended to August 21, 1981,by Associate ChiefJudge William J.Pannier III.On further request of theGeneralCounsel,Deputy Chief Administrative LawJudge James T. Barker extended the due date until Sep-tember 16, 1981. On the request of the Charging Party'srepresentative, a third extension of thi^ filing date wasgranted by Deputy Chief Administrative Law JudgeBarker untilOctober1, 1981.On the entire record,including substantial and veryhelpful briefs from all parties,and from my observationof the witnesses and their demeanor,Imake the follow-ingFINDINGS OF FACTAll parties were given full opportunity to participateat the hearing,to introduce relevant evidence,to exam-ine and cross-examine witnesses, to argue orally, and tosubmit posthearing briefs.1.JURISDICTIONThe Employer is a Maryland corporation with anoffice and place of business in San Francisco, California(the facility),where it is engaged in the management ofmotion picture theaters.The Employer annually enjoysgross revenues from its operations of a value exceeding$500,000 and purchases and receives at its facility prod-ucts, goods, and materials valued in excess of $5000 di-rectly from points outside the State of California.II.LABOR ORGANIZATIONThe Unionis a labor organization within the meaningof Section2(5) ofthe National Labor Relations Act. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICEA. BackgroundThe Employer is principallyengaged inthe operationof a geographically diversified network of owned andleased motion picture theaters and the related sale of re-freshments,primarily inCalifornia,New York, andTexas. It also operates a variety of relatedenterprisesmany of which are organized as wholly owned subsidiar-ies.The Employer's principal officeis located in SanFrancisco, California, with divisional, executive, and ad-ministrative offices located in San Francisco, California,Dallas, Texas, and Great Neck, New York. As of August31, 1980, the Employer employed approximately 4300full-time employees. iRespondent's president and chairman of the board isRobert A. Naify. Marshall Naify, brother of Robert, waschairman of the board of directors and chief executiveofficer until 1978. He remains a director, chairman of theexecutive committee, and honorary chairman of theboard. Richard R. Naify is the purchasingagentand vicepresident of the corporation. Richard Naify is a firstcousin to Robert and Marshall Naify and is the father ofJackMichael Naify. Brothers Robert and Marshall to-gether hold a majority of stock in Respondent. RichardNaify holds approximately 2 to 3 percent of the stock.Jack Naify holds some shares but these represent an in-significant portion of outstanding stock.The following individuals at all relevant times wereadmitted supervisors and agents of Respondent at the fa-cility and hold the titles following their names:Ron Zimmerman-treasurer and controller; Jack Han-kins-manager accounts payable; Peggy Hogeston-Tsu-pervisor;JimSherman-manger theater accounting;Nora McKee-payroll supervisor; Cindy Clark-officecontrol supervisor; Paul Ziegler-theater payable super-visor; and John Gehling-supervisor. The supervisorystatus of employees Gloria Wyman and Lee Goodwinwas in issue and will be discussed, infra.B. Specific Allegations of the ComplaintsThe Union in August, September, and October 1980,2engaged in an organizational campaign among certain ofRespondent's employees at the facility culminating in anelection held on October 29. The General Counsel hasalleged a host of separate violations of Section 8(a)(1)and (3) occurring during and following this period. Al-though some allegations require a broader considerationof events, many turn on credibility or are, at least to adegree, factually uncontested. Specific allegations arediscussed seriatum.1The bulk of this information is taken from the Employer's 1980annual report prepared pursuant to secs. 13 and 15(d) of the SecuritiesExchange Act of 19342All dates refer to 1980 unless otherwise indicated1.Alleged violations of Section 8(a)(1) of the Acta.Conduct of Ronald Zimmerman(1) The Zimmerman-Cosme conversationCurrent employee, computer operator Joan Cosine,testified that a few days after August 16, she was sum-moned to Zimmerman's office where she had a conversa-tionwith him alone. She recalled Zimmerman told herthe Company could not afford higher wages, that theunion was trying to "get into" the Company and "wereally don't want that to happen." He continued that hewas looking for somebody "inconspicuous" to attendunion meetings unnoticed and report back to him as towho attended and what was said. Cosme responded, "Doyou want me to be like a spy?"Zimmerman assured herthat he was not going to force her, that the decisionwould be her own, and that he did not want her answeruntil the close of business that day. Cosme said that shewould tell him of her answer within the hour but thatshe did not wish to return to his office. Rather shewould call him. The conversation ended. Cosme did notreport back to Zimmerman and apparently the matterwas never raised again.Zimmerman placed the conversation as occurring inearly August. In his recollection: "I asked Ms. Come ifshe would be interested in attending the next union meet-ing and, if she were, would she be willing to tell mewhat happened in that meeting." He recalls the termina-tion of the meeting as occurring consistent with Cosine'stestimony.The two versions of the conversation have no substan-tive variance save as to the date. I credit each witnessabout the specific recollections of what was said.Cosine's recollection is more complete and detailed. Iplace the date of the conversation as a few days afterAugust 16. Cosme signed her authorization card on thatdate and specifically recalled the conversation as occur-ring soon thereafter. Zimmerman's placement of the dateof the conversation is less sure.Respondent's admitted agent solicited an employee toattend union meetings and report on employee activities.Such conduct violates Section 8(a)(1) of the Act irre-spective of any lack of threat or other coercion associat-ed with the solicitation and irrespective of the fact thatthe request was never acceded to or the solicitation oth-erwise acted upon.Custom Trim Products,255 NLRB787 (1981);TRW-United Greenfield Division v.NLRB,637 F.2d 410 (5th Cir. 1981).(2) Zimmerman's letters to employeesSometime in early September a letter was distributedto all employees on Respondent's letterhead bearing RonZimmerman's typewritten name at the bottom of thepage. The letter discussed a then upcoming Board hear-ing on the representation petition and presented the Em-ployer's opinions regarding the desirability of votingagainst the Union. The letter's fourth paragraph stated:You have always had the right to deal directly withthe management of our Company. Should this union UNITED ARTISTS THEATREget in, you will have voted away that right and youwill have placed a group of outsiders who knownothing about our business between yourself andyour Company.The General Counsel's amended complaint in Case 20-CA-16009 alleges that Respondent violated Section8(a)(1) of the Act by "telling employees they would loserights guaranteed under Section 9(a) of the Act if theyselected the union as their collective bargaining repre-sentative."On brief Respondent construes the allegation to ad-dress question 16 in a handout distributed to employeesby Respondent immediately before the election:Q. If the Union wins can it keep employees frombeing discharged?A. Of course not. Most contracts provide thatemployees can be discharged "for just cause." Thisisnot different from the way things are now. Itwould be foolish of us to discharge anyone for noreason, and that is the way we will continue to op-erate,we will be obligated by law to discuss griev-ances only with the Union, not with you, ANDTHEREFORE YOUR RIGHTS DEPENDSOLELY ON WHETHER OR NOT THEUNION DECIDES TO PURSUE THEM ONYOUR BEHALF.Counsel for Respondent on brief acknowledges the pro-viso language of Section 9(a) of the Act which is by itsterms inconsistent with the above-written communica-tions to employees, but he asserts that "for all practicalpurposes" the statutory requirement that a bargainingrepresentative be present when an employee presentsgrievances to the employer is a "negation of the employ-ee's right." He concludes:Itwould seem, therefore, that in the realities of in-dustrial life as it exists today, the employer's state-ment is not so erroneous as to constitute a violationof the Act ... .The Board however has found and continues to findsimilar statements of employers to employees to be a"misstatement of the law which constitute threats on thepart of Respondent to curtail employee rights and dis-continue employee benefits in reprisal against a choice bythe employees to be represented by a union."ColonyPrinting,249 NLRB 223, 224 (1980), enfd. in relevantpart 651 F.2d 502 (7th Cir. 1981);Joe & Dodie's Tavern,8 Sec. 9(a) of the Act provides-Representatives designated or selected for the purposes of, collectivebargaining by the majority of the employees in a unit appropriate forsuch purposes, shall be the exclusive representatives of all the em-ployees in such unit for the purposes of collective bargaining in re-spect to rates of pay, wages, hours of employment, or other condi-tions of employment-Provided,That any individual employee or agroup of employees shall have the right at any time to present with-out the intervention of the bargaining representative, as long as theadjustment is not inconsistent with the terms of a collective-bargain-ing contract or agreement then in effect:Provided further,That thebargaining representative has been given opportunity to be'present atsuch adjustment119254 NLRB 401 (1981). Accordingly,I find each commu-nication violates Section 8(a)(1) ofthe Act.b.Conduct of Peggy HogestonJoan Cosme testified that on the day of the election ora day or two before she had a brief conversation withPeggy Hogeston in the data entry room in the presenceof fellow employees Gerodias and Handley and anotheremployee. Cosme recalled that as she entered the room,Hogeston-with a smile on her face--asked "How areyou going to vote, Joan?" Whereupon, Cosine replied,"I'm not saying one way or the other."Hogeston was not asked to describe the conversationshe had with Cosine in detail or to place its date. Whenasked if she had at any time asked Cosme how she wasgoing to vote in the election, Hogeston said she had notbut rather had asked Cosme if she was going to vote.She also recalled Cosme did not respond but rather leftthe room. This was the only conversation Hogeston re-called with Cosme on the matter. No other witness testi-fied regarding the meeting.I credit Cosme over Hogeston regarding the specificsof the conversation. I do so primarily on demeanor. Fur-therCosme had a generally superior recollection ofevents and testified both as to this matter and the Zim-merman conversation, noted supra in detail. Lastly, itseems more probable, given the reaction of Cosme to thequestion, that the subject was less benign than an inquiryregarding her decision to vote or not. Thus, it is morethan likely the question addressed the more confidentialmatter of her intended choice on the ballot.Asking an employee how she will vote in a representa-tion election violates Section 8(a)(1) of the Act.Green-park Care Center,236 NLRB 683 (1978);Winter Garden,235 NLRB 19 (1978);Martin-Brower Co.,233 NLRB 876(1977). I so find here.c.Conductof Cynthia ClarkLindaHenry, a former figure clerk in the box officecontrol department, then under the supervision of Cyn-thiaClark,signed an authorization card on August 5.She testified that on that day Clark asked her, and in herpresence each of fellow employees Yolande Foster, TimKeeton, Sharon Allen, Laurie Johnson, and Lynn Vin-cent,4 "Did you sign one of the union cards?" All theemployees answered, "No." She testified further thatClark asked such questions of all the employees in thedepartment.She also testified that in early to middleSeptember-on three or four occasions-in associationwith scheduled union meetings, Clark asked the depart-ment employees about the union meetings and if theyhad participated.Most employees answered negatively.Clark,now an administrative assistant in the real estatedepartment-a promotion from her previous position,evinced an inability to recall asking questions of Henryregarding the Union.She initially denied asking employ-ees about their participation in union meetings.On cross-4Henry could recall only the first names of Johnson and Vincent. Thelast namesare here supplied by reference to the stipulation concerningemployees in the various departments 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDexamination, however, when reminded of having givenan investigatory affidavit to the Regional Office, she re-called asking a "couple of people" "out of my own curi-osity" about union meeting attendance. She indicated shehad taken the earlier examination regarding interrogationas directed only to her employees in her own depart-ment.None of the other employees in the departmentwere called to testify. Indeed, authorization cards of em-ployees Foster, Allen, Keeton, and Bascara were intro-duced through a handwriting expert after the GeneralCounsel stated that all card signers had been subpoenaedbut that because some were unavailable to testify a hand-writing expert would be used to identify the cards ofthose unavailable employees. Henry had a sound de-meanor although her testimony was vague and conclu-sionary and her recollection not sharp. Clark seemed tome to be very uncomfortable and highly defensive in hertestimony. She presented a significantly inferior demean-or when compared to Henry. Indeed, it seemed she wasanxious to deny the events as if her conduct was now anembarrassment to her. Clark's asserted confusion regard-ing the meaning of the questions of counsel regarding in-terrogation of employees seem contrived and her quickwillingness to acknowledge interrogation when remindedshe had given an earlier sworn statement revealed shewas aware her testimony had not to that point beenforthright and open.5 I credit Henry over Clark andfind, therefore, that Clark interrogated Henry and otherdepartment employees regarding their union activities asdescribed by Henry above. Such conduct by an admittedsupervisor and agent of Respondent is a classic violationof Section 8(a)(1) of the Act and I so find.NLRB v. LosAngelesNew Hospital,640 F.2d 1017 (9th Cir. 1981);Parkview Acres Convalescent Center,255NLRB 1164(1981).d.Conduct of John GehlingFormer employee Leigh Wentworth testified that onthe day of or the day before the election he was sum-moned to the office of his supervisor, John Gehling, fora one-on-one conversation.Wentworth recalled thatGehling asked him if he was for or against the Union.Wentworth said he was for the Union whereupon Gehl-mg responded that, although he did not agree withWentworth's opinion, "You're entitled to it." EmployeeShirleyMcGee testified to a similar circumstance withGehling a week or so before the election. McGee wassummoned to Gehling's office where they spoke alone.He asked her what her feelings were about the union.She indicated she had no view and he said that he re-spected her opinion and would not "pry."Gehling expressed a vague recollection of the Went-worth conversation and agreed generally with her on thedate and substance of his inquiry. He did not testify re-garding the McGee attribution but, albeit vaguely and in-directly, alluded to a general approach to the employeesin his department in which he attempted to ascertain em-5Respondent, on brief, points out that the affidavit was never offeredinto evidence Relevant here, however, is the witness'shiftingrecollec-tion.ployee sentiments regarding the union and present hisopinions to them.The versions of events are not at variance save indegree of specificity of recollection, Each witness wascredible. I find that conversations occurred as testified toby each, with the more specific recollection being reliedon in each case. Thus, I find that Gehling, immediatelypreceding the election, met with employees in his officeand, although politely and without express threat orovert attempt to influence employees, asked them theirsentiments regarding the Union. Such systematic conductby an admitted agent of Respondent violates Section8(a)(1) of the Act and I so find.TRW-United GreenfieldDivision v.NLRB,637 F.2d 410 (5th Cir. 1981), enfg. 245NLRB 1135 (1979);Naum Bros.,240 NLRB 311 (1979).e.Conduct of Paul ZieglerFormer employee John DeMarsh was hired by andworked under the supervision of Paul Ziegler in the ac-counts payable department. DeMarsh testified that in thelatter part of September, he had occasion to pass byZiegler's desk at which time Ziegler asked him how hefelt about the Union. DeMarsh responded that he hadnot given it much thought because he did not want todiscuss it with Ziegler. The brief exchange then ended.Employee Adrena Owens, also supervised by Ziegler,testified that on several occasions Ziegler asked her whatshe thought about the Union and if she was attendingunion meetings. She recalled that the conversations usu-ally occurred following union meetings and that Zieglerexpressed sympathy and support for the Union and dis-approval of existing working conditions.Ziegler, no longer employed by the Employer, re-called the DeMarsh and Owens conversations and fur-ther recalled discussing the union with other employeesduring the period before the election. Ziegler's recollec-tion was far less detailed and specific regarding the con-versations but did not otherwise differ essentially fromthe versions of DeMarsh and Owens save in one respect.He recalled that his inquiries into employee union senti-ments were addressed to whether the employees hadchecked into otherunionsaswell as the Union, ratherthan their sentiments about the Union in particular. I amof the view that substantively this is a distinction withoutdifference but, if necessary, would credit the versions ofDeMarsh and Owens over Ziegler. It seems clear thatDeMarsh's statement to Ziegler that he did not wish todiscuss the matter was in response to an inquiry abouthis personal sentiments regarding the Union. Owens testi-fied to a far broader line of inquiry than that admitted byZiegler and Ziegler's testimony did not directly deny thetestimony of Owens. Rather he summarized his versionof the conversations in such a manner as not to addressthe issue of whether or not he asked her about unionmeeting attendance. Lastly, the demeanor of DeMarshand Owens was superior to that of Ziegler during thetestimony here in issue. Accordingly, I find that Zieglerengaged inthe conduct described above in the testimonyof DeMarsh and Owens. As noted previously such inter-rogations, even if concluded in an apparently friendly UNITED ARTISTS THEATREand nonthreatening manner, violated Section 8(a)(1) ofthe Act and I so find.f.Conductof LeeGoodwinFormer employeeGwendolynCoggs testified that shehad two conversationswith PayrollSupervisorLeeGoodwin concerningtheUnion,but testified in detailonly withrespect to the second.The conversation oc-curred on the day beforethe election and arose when, inresponse to a general inquii yby Goodwinof employeesasking ifthey had anyquestions,Coggs said she had aquestion.Coggs andGoodwin thenwent to the lunch-room where Coggs asked Goodwin questions regardingthe Employerand the Union.During that conversationCoggs recalled Goodwin telling her that if the Union or-ganized Respondent the then-existing attendance sign in'and out procedures would be abandoned and a timeclockinstalledwith a recalledrigid,rather than flexible, timeand attendancepolicy.Goodwinrecalled the two con-versations and the fact that each occurred at the initi-ation ofCoggs.He also recalled that the conversationswere informal discussions including many things, one ofwhich wasthe Union.He specifically denied any recol-lection ofdiscussing either a timeclock or attendancepractice changeswhich wouldoccur if the Union camein.Coggs had a sound demeanor and a clear recollectionof the events.Icredit her version.Although Goodwinwas not incredible,I do not equate his failure to recallthe specifics of.the conversation with a specific denial ofthe conversation as credibly testified to by Coggs.6 Ac-cordingly,I find that Goodwin told Coggs that if theUnion came in, attendance policy would deteriorate toemployees'detriment.The credited timeclock descriptioncan have nootherfair interpretation.Such a threat is notin any way a prediction of consequences of bargaining orthe result of an agreement with the Union. Rather it is asimple threat to diminish,however slightly,the qualityof employee working conditions should the employeesselect the Union.Such a statement cannot but effect em-ployee sentiment regarding,the decision to support oroppose the Union. Such interference violates Section 7rights of employees and, in so doing,violates Section8(a)(1) of the Act and I so find.L'Eggs Products,236NLRB 354 (1978),enfd. in relevant part 619 F.2d 1337(9th Cir. 1980).g.Conductof Nora McGeeCurrent employee and account clerk Fred Linde testi-fiedto a conversationwithhis supervisor, Nora McGee,in or around the latter part of September.Linde is hear-ing-impaired and regularly,as on this occasion,commu-nicated withMcGee bymeans of exchange of handwrit-ten notes.McGee tore and discarded the notes at the endof the conversation.Linde, however,retrieved the notes6Thetimeclock reference was also admittedly made to employees bySupervisorHankins. Indeed,SupervisorMcGee,who testified as didGoodwin that she attended management meetings regarding the Unionand proper conduct for a supervisor,recalled that the lecturer indicatedif the Union was successful,things might"tighten up"such as flexibleattendance hours and lunch and breaktimes121and reassembled substantially all the pages which wereplaced into evidence.Each witness gave a summary version of the conversa-tionwhich McGee testified she initiated with Linde andSonny Fong-a second hearing-impaired employee-tosee if they had any questions about the Union. McGeeplaced the conversation as occurring in early October.The difference in dates is immaterial.The conversationbeing entirely written and the writing in evidence, I relyentirely on the handwritten documents.McGee's initialentry or question was "How do you feel about theUnion?"Linde answered,"Iwant unions because of highcost of living."The exchange continued regarding eco-nomics, consequences of bargaining,and other matters.The initiating question of a supervisor to an employeeduring an organizing and election campaign,"How doyou feel about unions?" as noted,supra, is a traditionalviolation of Section 8(a)(1) of theAct. Iso find.h.The conduct of Gloria Wyman(1)Wyman's supervisory statusThe General Counsel alleges and Respondent deniesthat Advertising Coordinator Gloria Wyman was at rele-vant times a supervisor within the meaning of the Actand an agent of Respondent.Wyman shares an officewith Christine Hanni who was hired in February 1980.Testimony was received from Wyman and Hanni regard-ingWyman's supervisory status particularly with respectto her purported hiring and supervision of Hanni.Wyman denied she had the authority to hire, fire,transfer,discipline,or direct employees,including Hanni,in their work. Hanni testified that Wyman granted hertime off, approved her vacation schedule, trained her,recommended she receive a wage increase, and, further,that she regarded Wyman as her supervisor. The circum-stances of Hanni's hire was closely litigated.Hanni wasinterviewed by Wyman who then reported the matter toher superior in' Los Angeles by telephone. Her superiorindicated he knew Hanni and, asWyman testified, headded"that, if I like her get the papers together andthen talk to her again and see when she wanted to start."Hanni and Wyman then held additional discussions re-garding details of Hanni's hire and Hanni joined the staff.LaterWyman recommended a wageincrease for Hannito her superior who subsequently told Wyman that theincrease for Hanni had been obtained.The sole issue in this portion of the case is Respond-ent's accountability for the actions of Wyman with re-spect to statements made to Hanni. Given that narrowissue, it is clear and I find that Respondent allowedWyman to conduct herself in her employment in amanner to create in Hanni's mind, based on objectiveevidence, the reasonable belief thatWymanhad author-ity to hire and to effectively recommend wage increasesfor employees in Hanni's position. Irrespective of theactual authorityWyman held or exercised, H[anni couldproperly conclude Wyman was her supervisor and thatshe had the noted authority.Thus, it is clear that Wymanhad the apparent authority to hire and to effectively rec-ommend wage increases and I so find.Given this finding, 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDan agency relationship is established based on apparentor ostensible authority and it is unnecessary to make fur-ther findingswith respect toWyman's supervisorystatus.7(2)Allegations of misconductHanna testified to a variety of conversations withWyman regarding the Union. In early September justafter a union authorized leaflet had been disseminated,Wyman initiated a conversation with Hanni alone inwhich Wyman asked if she had signed a union card andif she had gone to any union meetings. When Hanni saidshe had gone to union meetings, Wyman asked whatwent on at them. Hanni said people asked questions re-garding the union. Wyman then asked who had attendedthe meeting, whereupon Hanni said a lot of people shedid not know. Later in the second week of September,Wyman initiated a conversation alone with Hanni inwhich she asked if Nick Thirkettle, Grace Morones, andLou Chiappe had gone to the union meetings. Hanni saidyes and Wyman said "then they are all for it." A thirdconversation occurred in late September or early Octo-ber in which Wyman expressed fears that a strike wouldoccur and a fourth on October 29 in which Wyman ex-pressed an intention to vote against the Union becauseshe could not afford to go on strike.Wyman admitted she had discussed the Union withHanni but could not recall specifics. She denied askingabout union meetings or the identity of union supporters.IcreditHanni over Wyman primarily on demeanor.Hanni seemed to me to be particularly aware of the obli-gation of her oath and the formality of the proceedings.She endeavored to answer directly the questions askedher.Wyman seemed to me to have had a sense of showas if her testimony were a performance. Her answerswere often designed to be more than directly responsiveto the question. I do not believe Hanni was misstatingher recollection of events. Her recollection of the specif-ic conversations and Wyman's mention of other employ-ees by name is not likely to have been the product offaded memory or misrecall. Thus, with regard to the spe-cific conduct attributed to Wyman by Hanni and deniedby Wyman, I find the events occurred as testified to byHanni. I discreditWyman where her testimony is notconsistent with Hanni's version of events.(3) Analysis and conclusionRespondent's Responsibility for Wyman'sStatements to HanniWere Wyman a supervisor and clearly disassociatedfrom the unit, her conduct, found supra, would clearlyviolate Section 8(a)(1) of the Act consistent with casescited supra.Wyman, however, admittedly was listed on°Were it necessary to do so, I would find Wyman during the relevantperiod was a supervisor within the meaning of Sec 2(l1) of the Act.First, it is clearWyman was given the discretion to hire Hanna Second,as noted, infra, I have credited Hanna over Wyman on other mattersWere I also to credit her here, as I would, if necessary,based on demean-or, it is clearthatWyman did in fact have the indicia of supervisory au-thority testified to by Hanni and that she was in factHanni's supervisorduring the relevant periodthe Employer's prepared election eligibility list submittedto the Union and voted in the election without challenge.A longstanding line of cases8 stands for the propositionthat an employer is not responsible for the conduct of asupervisor if that supervisor is in the unit and there is noevidence that the conduct was encouraged,authorized,or ratified by the employer or that the supervisor actedin such a mariner as to lead the employees to reasonablybelieve that she was acting on behalf of management. Onthe facts of this case,I do not find this line of cases ap-plies toWyman's interrogations of Hanni.Irrespective of any final answer to the question ofWyman's unit placement,Respondent's conduct in hold-ing out Wyman to Hanm as if she were her supervisorcombined with the specific statements Wyman made toHanni,make it clear Hanni would reasonably concludeWyman was acting on behalf of management during herinterrogations and I so find.9 Accordingly,Ifind thatthrough the above acts and conduct,Respondent hasviolated Section 8(a)(1) ofthe Act.i.Conduct of John NankinThe multiple allegations of the complaints regardingstatements of Hankin were addressed by a host of wit-nesses.These allegations are best presented as follows:l 0(1)Attributed by Ricky TurnerFormer employee Turner was hired on September 18.He testified that Hankin asked him at that time how hefelt about unions. Hankin recalled asking Turner if hewas voting for the Union. Either version of events is aviolation of Section 8(a)(1) of the Act and I so find.Turner testified that Hankin told him that if he intend-ed to vote against the Union then he should be able tovote but if he was going to vote for the Union then heshould not be able to vote because management neededall the votes it could get. Turner placed this remark aspart of the same conversation noted above. The conver-sation included, in Turner's memory, a letter by Zimmer-man which Hankin had him read. Hankin initially deniedthat he had had a discussion with Turner which includeda letter by Zimmerman, but later suggested it was possi-aCommencing withMontgomery Ward & Co,115 NLRB 645 (1956),see alsoTimes-Herald,253 NLRB 524 (1980)9Wyman did not merely engage in banter regarding the Union thatone might expect from a fellow unit member freely discussing the issuesassociated with a union organizing campaign Rather her remarks were inpart directed to learning the identity of those who signed union cards andattended union meetings and to learning union sympathies of named em-ployeesThese inquiries would seem to an employee in the position ofHanni more likely the product of management's interest-proper or im-proper-in evaluating the strength of the union opposition and the possi-ble result of the campaign than the curiosity of a fellow unit memberThe contents of the third and fourth conversations are otherwise. I donot find that Wyman's statements in those conversations may be attrib-uted to Respondent10A variety of witnesses fixed conversations with Hankin as occurringin August before the time Hankin testified he began his employment Nodocumentary evidence was offered to reliably fix the date of Hankin'semployment commencement The exact dates of his hire and the variousconversations in any case, while a factor in evaluating credibility, are notcritical to resolution of the issues in this portion of the case UNITED ARTISTS THEATREble but that he did not recall. Hankin also denied makingthe other statements attributed to him.I credit Turner about these events. His recollection isclear and quite specific. Hankin had no clear recollectionof the conversation. His demeanor during histestimonialdenials,qualified as they were, indicated to me thatHankin was not searching his memory for the specificsof conversations but was rather merely denying remarksattributed to him based on a less than conscientiouseffort to recollect. Thus, I find that Hankin did suggestto Turner that his eligibility to vote depended on his ulti-mate preference for or against the Union. While this as-sertion is substantive nonsense, it is not necessarily im-probable that such an assertion was made. Hankin wasadmittedly ignorant of the rules regarding unions and theelection process early in his employment with Respond-ent.A statement to an employee that his eligibility tovote in an NLRB election is dependent on his selectionon the ballot is a misrepresentation of the law. Further, itis a statement that exercise of statutory rights depends onthe employee's union or nonunion preferences. Such astatement from an employee's new employer is reason-ably calculated to chill employee exercise of Section 7rights and therefore violates Section 8(a)(1) of the Act.Turner also testified to an occasion when employeesreturned froma union meetingwearing-apparently forthe first time-buttons which identified the wearers assupporters of the Union. Turner recalled that Hankin,after noticing the buttons worn by his staff and under-standingtheir significance, spent a period of time con-spicuously staring at the buttons worn by the employees.Thereafter, Turner observed Hankin go into Sherman'soffice. Later that day Turner overheard Hankin ask em-ployeeIssacPrice for a list of the first and last names ofthe employees in the group, Price inquired of the reasonand Hankin declined to explain. Hankin recalled that em-ployees frequently wore union buttons. He also said hehad asked several employees in the group for names ofemployees but only as a means of committing' them tomemory as a new employee himself.The General Counsel argues that Respondent, throughHankin's conduct described above, created the impres-sion amongemployees that their union activities wereunder surveillance and engaged in actual surveillance ofunion activity. I disagree. There must be more toillegalsurveillance than otherwise benign conduct by a supervi-sor where the union activity is open and ongoing at theworksite.Subjective feelings of employees are not suffi-cient to sustain such an allegation.Honda of Mineola,218NLRB 486 (1975). There is insufficient evidence on thisrecord to sustain the General Counsel's burden here. Ishall therefore dismiss theallegationsof the complaintdirected to this conduct.(2)Attributed by Leigh WentworthWentworth testified to a conversation initiated byHankin a week or two before the election regarding theUnion. Hankin asserted he was against the Union. Went-worth answered that she was for it. Hankin, in a general-ly promanagement argument, reasserted a theme he hadraised earlier in group meetings, see discussion infra: IftheUnion came in, timecllocks would be installed by123management-witha resultanttightening inworkingconditions.Hankin recalleda singlediscussionwithWentworthin a group setting andcould not recall anysimilar discussionwith her thereafter. Based on demean-or and my conviction that Hankin's recollection ofevents is either faded or has not been diligently searched,Ifindhisdenialsunconvincing. I credit 'Wentworthabout the above events. As previously discussed, the as-sertion that working conditions would deteriorate if theUnionorganizedRespondentisa simplethreatwithoutpretense and iswithout the immunity that Section 8(c) ofthe Act affords objective predictions of events in othercircumstances.Hankin'sstatementviolatesSection8(a)(1) of the Act and I so find.(3)Attributed by Roseann GordyCurrent employee Roseann Gordy testified to a chancemeeting with Hankin in early August. She testified thatas she was introducing her son to her ;superiors at the fa-cility she met Hankin. Hankin ignored her son and toldher: "I understand the union's coming in." Gordy ig-nored the remark and the encounter ended. Hankin re-called no separate conversation with Gordy save for thegroup meetings discussed infra. I found Gordy a verycredible witness with an impressive demeanor. As notedsupra, I distrust the quality of Hankin"s denials based onhis asserted absence of recollection. I credit Gordy overHankin here.Hankin's statement does not rise to the level of a coer-cive interrogation under Board cases. The remark doesnot reasonably solicit a response which will reveal theemployee's knowledge of union activities. Nor does Han-kin's comment improperly create the impression of sur-veillance of employee's union activities. The statementdoes not reveal how Hankin's understanding was formed.It could not be reasonably assumed by Gordy based onthis remark that employee union activity was under em-ployer surveillance.South Shore Hospital, 229NLRB 363(1977);G.C.Murphy Co.,217 NLRB 34, 36 (1975). Ac-cordingly, I will dismiss that portion of the complaint di-rected to this conduct.(4) The groupmeetingsAs accounts payable manager, Hankin supervised 16employees who were organized into four teams of fouremployees each. Each team was headed by a groupleader.Within a few weeks of starting his job, Hankinmet separately with each group, without the group lead-ers. In one group was Ms. Wentworth and Ms. SharonNash. In another was Allen Mason, Annette Morrison,and Roseann Gordy.Wentworth testified that the meetings occurred in Sep-tember and that Hankin discussed a need for improvedattendance. She recalled that Hankin asked if she had at-tended any union meetings. He also asked what shethought of the Union. She said she was prounion. Hankinthen, in her recollection, became "chummy"' and saidthat her prounion view was "good." He noted, however,that if the Union came in there would not be as muchemployee "freedom" and that timeclocks would be in-stalled. She also recalled that the she asked Hankin about 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDwage increases. Hankin replied that he could not talkabout givingraisesbecause the union was "tying hishands" but that he wasgoingto work on it when he hada littlemore time.Gordy testified that Rankin suggested there would bea lot of changes made and that employees would be"weeded out." She did not recall Rankin initiating theterm "troublemakers" but said he later used the term indiscussing problems at the facility. He discussed new im-provements in the physical surroundings of the workplace including potted plants, etc. AllenMason chal-lenged Rankin in this regardsuggestingthe employeesshould receive the moneys which would otherwise beexpended by the Employer for new furnishings directlyin the form of wage increases. Gordy recalled that a newsystem involving three warnings preceding a dischargewas also mentioned by Rankin.AllenMason testified that Rankin asked if they hadsigned authorization cards and the names of others whosigned.He also asked if the employees had attendedunion meetings and the names of other employees whohad attended. Mason recalled that he told Rankin that hehad attended meetings. Mason also recalled that Hankinsaid that he would like to give employeesraisesbut withthe union matter his hands were tied.Rankin recalled Mason's remarks at the group meet-ing.Rankin testified thatMason responded to his an-nouncement of upcoming physical improvements by"saying something about instead of the union coming inwe should get bettersalaries,that the pay was too low."Hankin responded that his "hands were tied, I just hadno position to come from." Hankin specifically deniedasking employees aboutunionmeetingsorwho hadsigned union authorization cards. He could not recallMason saying anything about filling out a union card.Save for the "time clock" remarks which he admitted,Rankin specifically denied making any remarks regardingadverse consequences to employees if the union orga-nized the facility. He specifically denied threatening toget rid of or "weed out" employees. Rankin recalled thataftermeetingwithmanagement attorneys regardingproper conduct during the Union's campaign "I thinkmainly what I did was asked [sic] them if they werevoting for the union or not voting for the union."As noted previously, I have no confidence in Hankin'srecollections concerning what he said and did during thisperiod. It is clear that initially he was inexperienced re-garding organizational campaigns and not familiar withthe constraints of the law on management's conduct.Further, I have consistently discredited him regardingremarks attributed to him by employees which remarkshe denied having made. I continue to do so here. I findHankin's demeanor to be significantly inferior generallyto that of employees-save as specifically noted-and be-lieve he found it convenient to fail to recall the extentand strength of his remarks to employees regardingunion matters. Rankin, it seemed to me, was endeavoringto admit a portion of his conduct but to deny those re-markswhich in his current view were particularly em-barrassing to admit. In contrast to the testimony ofHankin, Wentworth, and Mason gave corroborative testi-mony regardingHankin's interrogationsconcerningunionactivitiesand of Hankin's suggestion that theUnion had "tied his hands" with respect to wages.Gordy, a current employee, has been credited earlierbased on her sound demeanor. She exhibited a specificrecollection of Mason's remarks at the group meeting aswell as Hankin's statementshe was going to get rid of or"weed out," in his adopted phrase, "troublemakers." Irely on each employee's testimony for the portions of themeetingthey specifically recall and, disregarding Han-kin's denials, find the meetings occurred as described bythis credited composite of testimony.Basedon this finding it is clear that Rankin violatedSection 8(a)(1) by: (1) interrogating employees abouttheir union activities and the union activities of other em-ployees insigningauthorization cards and attendingunion meetings; (2) telling employees that the union "tiedhis hands" on wages increases; (3) threatening employeeswith adverse working conditions, i.e., loss of "freedom"and the imposition of a timeclock if the Union came in;and (4) threatening to get rid of "troublemakers."Ido not find, however, that Hankin's newly imposedwarning system was created because of the Union or thatthe promise of new furnishings were other than businessdecisions.Rankin was a new employee and such sugges-tions could well come from such a new supervisor andbe implemented at his request.(5) The Hankin-Chris Graham eventEmployee Chris Graham and other employees attend-ed a union meeting during the organizing campaign. Ontheir return, Rankin and Graham had a brief conversa-tion in front of other employees and then the two en-teredHankin's office. Current employees Owens andTrujillo and former employee John DeMarsh testifiedsimilarly that Hankin approached the group and askedGraham if he had gone to the union meeting. Graham in-dicated he had. Rankin told Graham to step into hisoffice to talk. Graham and Rankin did so. After a periodof time Graham left Hankin's office.Rankin testified thatGraham on several occasionscame to him and volunteered to tell him about the unionmeetings.Rankin recalled one occasion where Grahammentioned the matter on the "floor and I didn't want toget caught up out there so I said let's just come in myoffice and talk about it." Hankin also testified: "Grahamtold me he had been to a meeting and that he wasn't forthe union and if I'd like to know what happened in themeeting and I said yah. And we went into my office,with the door closed . . . ." Graham did not testify.There is essentially no substantive difference betweenthe versions testified to or their legal consequences.Were there a difference, I would unhesitatingly creditthe corroborated version of employees over Hankin's forthe reasons noted supra. Hankin's conduct violated Sec-tion 8(a)(1) of the Act for it created the impressionamong the employees that their union activities wereunder surveillance. The issue here is the impression notthe reality.Whether or not Graham volunteered the UNITED ARTISTS THEATRE125union meeting information is immaterial." Hankin, infront of the group of employees, expressed interest in re-ceiving information about union meetings and thenjoined Graham in his office--clearly creating the impres-sion among the employees that their union activitieswere then being divulged. Such conduct violates the Actand I so find.(6) By Adrena OwensCurrent employee Adrena Owens testified that aboutAugust 12 she walked into Hankin's office and he toldher, "I understand you guys are trying to form a union."She responded, "Yes" and hesaidthat he was for theUnion because working conditions were terrible. Owensagreed and left immediately thereafter. Hankin specifical-ly denied at any time making thestatementattributed tohim.He admitted, however, "I'd asked herone time ifshe was for the union, if she wasgoingto vote for theunion." He recalled Owens did not answer the questionbut added he knew she was for the union because shewore "those buttons" all the time.I credit the clear recollection of Owens over the pre-viously discredited recollections of Hankin for the rea-sons given, supra. I find Hankin's testimony about his re-marks to Owens refers to a separate occasion. In eitherversion of the conversation, however,Hankin's statementviolated Section 8(a)(1) of the Act and I so find.12(7)Attributed by Charles SuntheimerSuntheimer worked for the Employer from June 27,1980, until April 1981, but was on hospital leave fromOctober 23 through November 3. He testified that hewas invited into Hankin's office on an afternoon in lateAugust or early September by Hankin and there had aconversationwith him alone. Suntheimer testified thatHankin asked him if he had gone to the unionmeeting.Suntheimer answered that he had. Hankin then askedwho else had attended the meeting. Suntheimer said hecould not say. Hankin asked if Shirley McGee had at-tended. Suntheimer did not respond. Hankin then askedwhat went on at the union meeting. Suntheimer said hewould not tell Hankin and that he should "watch whathe says and how he says it."In early October Suntheimer had a conversation withHankin alone concerning office morale at which timeemployee Adrena Owens'namecame up. Suntheimertestified:i iGraham related the events of the union meeting to Hankin once inthe office but, although overheard by an employee listening outside, Ifind the conversation was not intended to be public There is no evidenceHankinviolated Graham's Sec. 7 rights and no other employees were le-gitimately privy to what occurred in the office Thus what was said inthe closed office does not violate the Act.12The difference between the remark found violative here and theprevious remark testified to by Gordy is that Hankin's remark to Owensidentifies her as one of the union organizers Such a statement is boththreatening(because Owens stands revealed as a union activist)and cre-ates the impression of surveillance The specific identification of Owensas a union supporter is unlikely to have been learned from mere rumorThe statement implies surveillance as the source of the information andthus creates the impression that union activities are being observedThen [Hankin] says to me, "Adrena [Owens] reallythinks she's hot with thisunionthing, doesn't she?"And I didn't really respond and then the phonerang, and we-I started to leave the office and aswe opened the door we heard Adrena's voice, andhe said,in a mimicsort of deep South plantationworker sort of voice, "There shegoes again run-ningher mouth. She thinks she's so hot and no-body's her boss. Little does she realize that whenthe union gets in, she will be one of the first ones togo."Ms. Owens is black, Hankin and Suntheimer are white.Suntheimer testified to a conversation with Rankin onthemorning of November 5. Hankin told Suntheimerthat he had put Adrena Owens onassignment in a re-search project on a lower floor in the "hopes of gettingher sick of it and quitting." Suntheimer also testified tovarious conversations with Hankin concerning employeeraises.Suntheimer was promoted to group leader on Sep-tember 18 or 19 and placed two conversations withHankinas occurring before his promotion and the re-mainingconversationsafter.In these conversationsHankin told Suntheimer that he had across-the-boardraisesplanned for employees "when this union thing isover."He variously suggested that once the "unionthing" was over raises would come "easier"; they wouldbe larger and they would come more often.Although Suntheimer was not at work due to hishealth as noted, supra, he came into the office about theday before the election and had a conversation withHankin. Hankin asked him, in Suntheirer's recollection,if he was coming in to vote the next day. Suntheimersaidyes.Hankin asked him how he felt about the Union.Suntheimer responded that if what Hankin said in thepast was true, employees did not need the Union.It is apparent from Suntheimer's testimony that Hankindiscussed a variety of things with Suntheimer includingmatters, likeAdrena Owens, which were not Sunth-eimer'sconcern as a group leader. Suntheimer acknowl-edged that Hankin "discussed a lot of things with me Ididn't understandwhy he was discussing with me."Hankin addressed portions of the conversations testifiedto by Suntheimer. He did not deny all the remarks attrib-uted to him nor the apparently free communication thatoccurred between the two. As noted, supra, I foundHankin's demeanor unsatisfactory duringhisexamina-tion. I place no reliance on his testimony with respect tothese conversations save where not inconsistent with thatof Suntheimer. Suntheimer demonstrated a sound de-meanor.While it may appear implausible that Hankinwould reveal such confidences to Suntheimer, I note thatSuntheimer was promoted to group leader under Hankinduring this period and, further, there was no denial,direct or indirect, by Hankin that this open relationshipexisted.Accordingly, for all the above reasons-includ-ing the important proposition that l[ do not believeSuntheimer would deliberately falsify the conversationsbut that Hankin could well self-servingly fail to recalland therefore deny them-I credit Suntheimer's testimo-ny over Hankin. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy the statements found above, Respondent,throughHankin,engaged in the following conduct involvingSuntheimer:(1) interrogated him about his union activi-ties and the union activities of others,(2).by indicatingOwens was prounion and would be terminated when theunion got in, threatened employees with termination be-cause of their union activities,(3) by stating Owens wasbeing treated in a manner designed to induce her to quit,indicated he was attempting to constructively dischargeemployees because of their union activities,(4) promisedincreased benefits for employees when the Union was de-feated,and (5)interrogated him concerning his vote inthe election.Each of these acts and conduct separatelyviolates Section 8(a)(l) of the Act and I so find.2.Allegedviolations of Section 8(a)(3) and (1) ofthe Acta.Thedischargeof AllenMason(1) Focusingon the graffiti events as the keyelement in the caseThe circumstances of Mason's discharge are somewhatunusual andproducedargumentsby Respondent and theGeneral Counselwhich are directed to fundamentallydifferent elements of the evidence.There is nodisputethat,following a series of events described in detail infra,Respondent terminated Mason through the interventionof highermanagementand that neither firstlevel super-vision norMason were given the reason,which Re-spondent now asserts is the true reason, for Mason's dis-charge.Mason was an openunion advocateand hadclearlydispleasedHankin with his aggressivesolicitationofwage increasesfor employees.Hankin, as noted supra,repeatedlyviolatedtheActin dealingwith employeesunder his supervision.Thereis substantialcredible evi-dence to support a findingthat ifHankin had been re-sponsiblefor thetermination, it would have beenbecauseof Mason'sunion andprotectedconcertedactivity.Forpurposes of this analysis,Iassume thattherewas noproper basisfor Hankin or any otheragent of manage-ment-given Respondent'spersonnel practices and theuncontradicted testimonyof knowledgeablewitnessesaboutMason'ssatisfactory job performance-to fireMasonsave for the graffitievents discussed infra.Respondent argues that Mason's termination resultedfrom the graffitievents and treats those events as itsentire defense to the discharge.The General Counselargues that the discharge was based on Mason'sconductindependentof the graffitiquestion and that Respondentis asserting that matter as a sham and pretextto cloak thetrue illegalmotivefor the discharge,i.e.,the desire toobtain the removal of a known andvocalunion advo-cate.The General Counselasserts repeatedlythat thefact that Respondent did not tell Masonor lower levelsupervision of the new assertedmotivefor the dischargeis conclusive evidenceof its falsity.For thereasons setforth ingreater detail immediatelybelow and in my analysis of the graffiti events, I acceptRespondent's assertion that these events werethe solecause of Mason's termination.Without commenting onthewisdom of the decision,Respondent,at the time itterminated Mason,had reason to withhold the graffiti ra-tionale fromMason as the reason for his termination.Thus, the union election campaign was underway. A dis-charge for the writing of prounion slogans was sure toproduce controversy. The two witnesses on which Re-spondent would have to rely to support its claim of mis-conduct had been given assurances of confidentiality. Re-spondent therefore may fairly have perceived that its as-sertion of the true reason for Mason'sdischarge wouldhave caused more difficulty than the assertion of a falsebut, in its view, less controversial reason.In summary then, while I accept the proposition of theGeneral Counsel that, save for the graffiti events, Re-spondent had no proper basis to fire Mason, I accept theargument of Respondent that these events were in factthe sole basis of Mason's termination.Thus,Ifind thatthe merit of the discharge allegation turns on an exami-nation and analysis of the graffiti events.(2) The graffiti eventsRespondent'sfacilityutilizes atwo-storyelevator. Italso contains separate public restroom facilities for menand women.There hadbeen no significant or unusualoccurrencesof graffitior written slogans appearing onelevators or in restrooms until the union campaign wasunderway.CommencinginAugustslogans in blue mark-ing pen began to appear on the walls of the elevator andthe men's restroom.There wasno evidenceoffered con-cerning similar markings,if any, in thewomen's rest-room.The Employerregularly removed the marks, butgraffitiwouldreappear in the elevatorwithin a day ofcleaningand wouldreappear in the restroom within aweek. The sloganswere in supportof the Union and/oragainst theCompany.13On September 8, Zimmerman issued a memo on Re-spondent's letterheadoverhis name which was distribut-ed to all employees.It stated:TO ALL UATCEMPLOYEES:RECENTLYONE OR MORE PEOPLE HAVE BEENWRITING GRAFFITI ON THE WALLS OF THE ELEVA-TOR AND WASHROOMS WHICH ALL OF US USE. OBVI-OUSLY,THIS IS DESTRUCTIVE TO THE WORKPLACEWE ALL SHARE.PLEASE BE ASSURED THAT THE COMPANY WILLTAKE STEPS TO TRY TO PREVENT THIS IN THEFUTURE. ANYONE FOUND TO HAVE BEEN INVOLVEDIN DEFACING OUR PROPERTY OR SIMILAR ACTS WILLBE IMMEDIATELY DISMISSED.MOST OF YOU,IAM SURE, WOULD LIKE TO ENJOYNICE SURROUNDINGS AND DO NOT APPROVE OFRECENT DESTRUCTIVE ACTIONS. IF ANY OF YOUKNOW WHO IS RESPONSIBLE,PLEASE LET ME ORYOUR SUPERVISOR KNOW.ANY INFORMATION WERECEIVE WILL BE TREATED CONFIDENTIALLY.13Examples are "Unionize Now," "Fuck United Artists," "We hateUATC," "UnionNow or Pow,"and "No More Passes,You Fat Asses "The term "Passes" is an apparent reference to the fact that Respondentissued passes of free tickets to employees for certain film showings. UNITED ARTISTS THEATRE127THANK YOU FOR YOUR HELP.Former employee James Arnold, then employed as adata control clerk, testified that about a week before hereceived the September 8 Zimmerman memo he hadbeen inthe cafeteria where he overheard Mason-whohe knew by sight and identified at the hearing-speakingwith a woman Arnold did not know but who he thoughtwas a new employee. Arnold testified that while in closehearing distance but out of direct sight, he heard Mason"bragging" that he had been the one writing graffiti onthe bathroom walls.Former employee George Fazekas, a prounion em-ployee, testified that 3 or 4 days before he received theZimmerman memo he had occasion to take the elevatorclown to the entrance with a friend. He observed that theelevator had been recently cleaned and was free of graf-fiti.As he left the elevator, he passed Mason who en-tered the elevator and took, it to the upper floor. Mo-ments later Fazekas decided to return to the second floorto retrieve a forgottenitem.He proceeded to the eleva-tor entrance and entered the now empty elevator whichhad moments before recycled down from its previoususe.Fazekas entered the elevator and observed that theelevator, cleanminutesbefore, was defaced with graffiti.Fazekas and Arnold had occasion to discuss their ob-servations on reading Zimmerman'smemo.Theydecidedto report their experiences to Zimmerman. Later in theworking day of September 8, they jointly went to Zim-rnerman'soffice and there asked to speak to him. Zim-rnerman spoke to each separately. Arnold and Fazekas,in each instance corroborated by Zimmerman, testifiedthat they related the above-described observations toZimmerman. Zimmerman further recalled that Fazekasadded that his motive in reporting to Zimmerman washis belief that the continuing graffiti was hurting theunion campaign which he supported. Arnold told Zim-nnerman,in Zimmerman's recollection,that he also feltthat the practice of issuing free theater passes might bejeopardized if the defacing was not stopped. Zimmermanthanked each for his report and assured them that theirreports would be maintained in confidence. The employ-ees then left and, insofar as the record reflects, told noother employees of the events.Allen Mason specificallydenied ever claimingrespon-sibility forwriting the graffiti or for ever actually writ-ing it.He could not recollect the incident involving Fa-zekas and the elevator.Zimmerman testified that the reports of Arnold andFazekas had not been anticipated by him and he had notpreviously suspected Mason. Due to the lateness of thehour he took no further action that day. The next morn-ing he called his labor counsel, Steven Conhain. He re-lated the reports he had received and asked Conhain'sadvice.Conhain asked how long Mason had been em-ployed and what type of employee he was. Zimmer-man--apparentlywhile holding the telephone line-learned from Sherman and reported to Conhain thatMason was a probationary employee with less than 90days' service and that Sherman and Hankin thoughtMason had a poor attitude.Conhain counseled no actionbe taken that day but suggested they further discuss thematter at their then scheduled meeting to be held the fol-lowing day, September 10. At that meeting Zimmermanand Conhain again discussed the situation. Conhain ulti-mately advised that Mason be terminated but that neitherMason nor others be informed of the true reason. Rather,he counseled that Mason be terminated assertedly be-causeof his bad attitude during his probationary service.Zimmerman acceded to Conhain's advice and told Sher-man to fire Mason due to his poor attitude during hisprobationary period. Zimmerman did not talk to Masonnor did he reveal to Sherman-or Hankin the reason hehad decided to discharge Mason. Mason was thereafterterminated.The testimony regarding the conversations Zimmer-man had with Arnold, Fazekas, and Conhain are uncon-tradicted.Conhain did not testify. Arnold and FazekascorroboratedZimmerman.Ifind that the events of Sep-tember 8 forward occurred as testified. I further find thatZimmerman neither initiated the actions of Arnold andFazekas nor did he have reason to disbelieve their re-ports. I therefore find that Zimmerman believed thatMason was responsible for the graffiti as reported andthat his subsequent actions were based on that belief 14(3)Analysis and conclusionAt the threshold I find that the writing of graffiti onelevator walls and restroom walls of an employer is notprotected activity.Leon Ferenbach,213 NLRB 373, 387(1974);Emerson Electric Co.,196 NLRB 959 (1972). Fur-ther the language of the various graffiti is also unprotect-ed as obscene and offensive.Southwestern Bell TelephoneCo., 200 NLRB 667 (1972). It is further apparent, and Ifind, that Respondent perceived the graffiti as "destruc-tive to the workplace" and, before the identity of theperpetrator was learned, had announced an intention toimmediately dismiss those employees responsible.15 Ihave previously found that Respondent had a good-faithbelief thatMason was the perpetrator. I have also foundthat Respondent had circulated a statement of intentionto fire the perpetrator. Having found this conduct is notprotected activity, I therefore find that Mason was notfired for his union or protected concerted activities.'Two issues remain for consideration. First, given myfinding that Zimmerman had a good-faith belief thatMason engaged in the graffiti writing, is the question ofwho actually wrote the graffiti relevant? The SupremeCourt ruled inNLRB v. Burnup & Sims,379 U.S. 21(1964), that a good-faith but erroneous belief by an em-ployer that an employee had engaged in misconductduring the course of protected concerted activity wasnot a defense to the allegation that a discharge based on14 The General Counsel argues that Mason was never confronted withthe allegations and therefore Respondent was not in fact concerned withtheir truth I disagree As noted, supra, there were reasons to avoid publi-cizing the basis of the termination in the middle of the election campaign15 There was no evidence offered regarding the existence of any com-pany policy, rule, or practice regarding defacing of property16 In the alternative, consistent with the Board's recently establishedcasualty standard set forth inWright Line,251 NLRB 1083 (1980)f enfdenied in relevant part 662 F 2d 899 (1st Cir 1981), I find that Respond-ent would have fired Mason in any event irrespective of his union and/orprotected concerted activity 1,28DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe misconduct violated Section 8(a)(1) of the Act. Jus-ticeDouglas writing for the Court added inobiter dicta,"Had the alleged [misconduct] been wholly disassociatedfrom Section 7 activities quite different considerationsmight apply" (379 U.S. at 24). The question then arises:Was the misconduct herein sufficiently associated withprotected activity so as to require more than a good-faithbelief by Respondent that Mason engaged in the miscon-duct, i.e., need the Employer be correct in its belief?Longstanding doctrine establishes employee rights to dis-play slogans, etc., at the workplace absent special consid-erations.Republic Aviation Corp. v. NLRB,234 U.S. 793(1945);St.Joseph's Hospital Corp.,225 NLRB 348 (1976);Singer Co.,199NLRB 1195 (1972);Publishers PrintingCo., 246 NLRB 206 (1979). Thus the dissemination ofprounion slogans may constitute protected activity. Doesthis decisional line sufficiently approach the instant graf-fitisituation to render the misconduct attributed toMason "not wholly disassociated from Section 7 activi-ties?" I conclude not. My conclusion turns on the propo-sition that the writing of graffiti or defacing of the Em-ployer's property as a means of the propagation of slo-gans is under no circumstances a protected activity andtherefore, at the threshold, the conduct is disassociatedfrom Section 7 activity and is clearly unlike misconductoccurring during the course of protected activity. There-fore, I find Respondent's good-faith belief that Mason en-gaged in the described misconduct constitutes a completedefense to the allegation that Mason was illegally termi-nated. I therefore find the question of whether Masondid or did not in fact have any role in defacing of prop-erty is irrelevant. t 7A second issue remaining is whether or not Conhain,by asking Zimmerman what kind of employee Masonwas before recommending his termination, was by impli-cation suggesting that had Mason been an excellent em-ployee he would not have been fired. Were this so, it17Because of the possibility that reviewing authority may reject ormodify my conclusion in this respect, and in order to avoid a resultantremand for further findings on the issue, I make the following conditionalfindings regarding the graffiti I fully credit the testimony of Arnold andFazekas who were superior witnesses with sound demeanorand no ap-parent motive to testify falsely Indeed Fazekas both expressed and therecord substantiates a prounion position which buttresses his credibility.Mason's testimony with respect to this issue is unworthy of beliefMason's direct contradiction of the statements Arnold attributed to himfirst as a witness on the stand and second through his outburstsas a spec-tator in the courtroom during the testimony of Arnold wereunpersua-sive. I also found his denial that he had defaced the facility tobe incredi-ble, largely based on demeanor, Considering the indirect evidence deriv-ing from the credited testimony of Arnold and Fazekas and the specifi-cally discredited denial of Mason, I find that there is sufficient evidenceto find-evenassigningthe burden of proof to Respondent-that Masondid in fact "brag" of writing graffiti within the hearing of Arnold andthat he wrote graffiti on the elevator walls consistent with the descriptionof Fazekas.In makingthis credibility resolution, I also discredit the testimony ofAdrena Owens that another employee, Keeton, no longer with Respond-ent, told her soon after Mason's termination that Keeton had written onthe lavatory and elevator walls and that Mason had been fired for some-thing he did First, there is no evidence that the graffitisituationwasknown to be the basis of Mason's termination at the time of Keeton's pur-ported admissions to Owens. Second, Owens had only recently disclosedto the General Counsel that she had had this conversation. Lastly, Owensexhibited a significantly inferior and unconvincingdemeanorduring hertestimony concerning this conversation.may be argued that the report Zimmerman received andrelated to Conhain, that Mason had a "bad attitude," wasa contributory cause of Mason's termination. Thus,Mason would not have been terminated if Conhain hadbeen told Mason was a satisfactory employee. If the "badattitude" appellation were the product of animus againstMason's protected concerted activity, then, under thistheoryMason's protected activity may be regarded asthe cause of his discharge irrespective of the graffiti alle-gations. I reject this argument. I find that the Conhain-Zimmerman deliberations were over the way to handleMason's termination and were not deliberations overwhether or not to fire him. Thus, I find Mason wouldhave been fired irrespective of the "bad attitude label."In making this finding I place special weight on Zimmer-man's September 8 memorandum announcing that em-ployees responsible for defacing property would be dis-missed. Thus, I find that the label "bad attitude" affixedtoMason, even if it resulted because of his protectedconcerted activity, did not cause or in any way contrib-ute to his termination.18Based on all the above, I find that Mason was termi-nated because Respondent had a good-faith belief that heengaged in the unprotected act of defacing the Employ-er's facilitywith obscene graffiti. I further find thatMason's protected concerted activity was not a factor inhis discharge. Therefore, I find that Respondent did notviolate the Act when it terminated Mason. Accordingly,I shall dismiss the allegationsof the complaint with re-spect thereto.b.The warnings and transfer of Adrena Owens(1) The warningsIn June, employee Adrena Owens was promoted togroup leader, a newly created nonsupervisory lead posi-tion.She testified that she was verbally warned byHankin on August 21 and issued a written warning byhim on August 23. The written warning she receivedwas placed in evidence. It is dated September 9. Thus itis clear the date Owens received the written warning isSeptember 9. The error by Owens in dating the secondwarning places the date of the first warning in substantialdoubt.Owens recalled that in the first warning conversation,Hankin warned her about excessive talking and eating ather desk. He told her that continuation of such conductcould be grounds for termination. Owens testified thather talking was not excessive and that her eating prac-ticeswere consistent with those of other employees andhad not been previously criticized. There is employeesupport for these assertions. The September 9 written18 Even were Ito accept the proposition that the graffiti events wouldnot have caused the termination of Mason without Sherman's report toZimmerman, a proposition I specifically reject, I would further find itwas Mason's probationary employee status which would then have result-ed in the ultimate termination decision and not the "bad attitude"charac-terization.This is so because probationary status was regarded by Zim-merman, as is apparent from the substance of the Conhain-Zimmermanconversation, as allowing adverse action to be taken against such employ-ees which might not be equally proper if taken against nonprobationaryemployees. UNITED ARTISTS THEATREwarning given Owens stated in part that her perform-ance had been 'unsatisfactory in regards to attendance,tardiness, and excessive talking. It continued:Your excessive talking has also been discussed withyou at various times by Jim Sherman, Jan Resser,Paul Ziegler and myself. In your new position, youare a role model (an example) for your group and Iam sure you can understand that poor attendance,tardiness, and excessive talking creates a bad exam-ple for the group.The memo concluded that continued failure to performsatisfactorily as a group leader would result in Owens'termination.Hankin testfied that he had had occasion to talk toOwens about her performance and in particular his un-happinesswith her absenteeism and tardiness. He re-called doing so on only three occasions. Two of thesetimes,with the September 9 warning constituting thethird,occurred subsequent to these events and are notunder attack by the General Counsel. He did not recallthe alleged August 21 warning. Hankin testified that theSeptember 9 memo was prompted by Owens' numerousabsences from work earlier in the month. Owens' attend-ance records, however, indicate she had no absences fol-lowing August 19 although she had been absent on threeoccasions in August.I have, with some consistency, discredited the testimo-ny of Hankin particularly when he denied remarks attrib-uted to him by employees Although I have creditedOwens in part, supra, I have also discredited her abouttheKeeton conversation.Were the evidence describedabove the only evidence on this issue, I would be in-clined to find that the General Counsel had not meet _hisburden of proof on the warning allegations. It is essen-tially improbable, absent an almost transparent animus,forHankin to have warned Owens regarding eating ather desk when there was uncontradicted evidence thather conduct in this respect was unexceptionable. Further,the September 9 written warning alludes to a series ofprevious conversations with Owens by other supervisorsregarding her excessive talking. Owens did not challengethe factual assertions in the written warning when she re-ceived it.Iam persuaded that the General Counsel's case hasmerit.,however, by considering the various other cred-ited statements attributed to Hankin, especially those tes-tified to by Suntheimer, indicating that Hankin harboredspecific animus towards Owens because of her union sup-port. The critical evidence in my view carries the Gener-al Counsel's burden of showing that Hankin issued thewarnings to Owens because of her union activities and Iso find. Given this prima facie case, the burden of proofshifts to Respondent to show that Owens would have re-ceived the warnings even if she had not engaged in pro-tected activity.Wright Line,251 NLRB 1083 (1980), enf.deniedin relevant part 662 F.2d 899 (1st Cir. 1981). Theevidence offered to justify the warnings when comparedto the situation of other unwarned employees is inad-equate to meet that burden. Accordingly, I find that theoral and written warnings issued to Owens by Hankin, as129describedabove,were issued because of Hankin's hostili-ty to Owens'union activities in violation of Section8(a)(3) and(1) of the Act.(2)Owens' transferIn late October, a special research project was under-taken to identify and pay certain long outstandng billswhich were not being timely processed by the accountspayable department.There is no evidence that theproject was established for other than !legitimate businessreasons.A variety of employees were assigned to theproject on an initial and temporary or ad hoc basis. Afterseveral weeks their numbers diminished as employees re-turned to their regular duties - until, ultimately, Owenswas the only employee assigned to the project, Theprojectwas apparently subsequently discontinued butOwens remains doing the same type of work which isdifferent at least to a degree from the work she didbefore her transfer. Indeed, Owens testified she did notrealize the project had been discontinued because herwork had remained essentially unchanged.The project employees were located in a conferenceroom rather than in the accounts payable area. Theterms and conditions of work were essentially identicalto normal accounts payable work save for the differentlocation and for the fact that the project work involvedperusalof old recordsand files.This process involveduse of viewing equipment which, at least in the eyes ofsome employees, is tedious and produces eye fatigue andheadaches.While Zimmerman, who was involved in thecreation of the project, testified that he did not regardthe work as more onerous than other accounts payablework, Hankin testified that he did regard the projectworkas less desirable.Owens was initially told by Hankin that she would beassigned to the project for an indefinite period. WhenOwens expressed uncertainty regarding the transfer,Hankin told her the new job was not a demotion. Noagent of management ever told Owens her transfer wasbased on reasons other than her superior job skills. Fromtime to time Owens expressed a desire to leave theproject to Hankin and Zimmerman. Each indicated shewas still needed on the project and would have toremain at that task for a time.There is little objective evidence which allows a deter-'urination of whether Owens was the sole person or oneof a few persons best qualified to be assigned to the jobin question. The project's creation was free from imper-missiblemotives. There is no basis to conclude that thecontinued assignment of one employee to project-typework, at least through the time of the hearing, was otherthan proper. Given such, a paucity of evidence whichwould allow a decision as to whom should have been as-signed the work, the General Counsel, having the burdenof proof on the allegation, can not prevail without more.Again, however, evidence of the specific animus ofHankin directed toward Owens is relevant. Hankin toldSuntheimer on November 5-according to the creditedtestimony of Suntheimer-that he had transferred Owensto the project in the hopes that she would become sickof the work and quit. This is tantamount to an admission 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat, irrespective of appearances, Hankin chose Owensfor the job because of her union activities. It furthershows Hankin well knew Owens would regard the posi-tion as onerous and he hoped to induce her to quit. De-spite the testimony of Zimmerman that he chose Owensfor the job, I find that Hankin had a participatory role inOwens' selection and retention for the project.19 Hankinthus could consummate his illegal plan and I find he did.Accordingly, I find, based on: (1) the admission ofHankin testified to by Suntheimer (2) the animus previ-ously found against Owens, and (3) Hankin's ability toinfluence Owens' assignment, that the General Counselhas established his prima facie case that Owens wastransferred to the research project and retained in similarwork thereafter because of her union activities. Again, aspreviouslynoted,given this threshold finding, theburden shifts to Respondent to show that Owens' trans-fer would have occurred even if Owens had not engagedin union activity. Respondent has not met that burdenand therefore the General Counsel prevails on the allega-tion.Wright Line,supra;AtlasCorp.,256NLRB 91(1981).Accordingly, I find that Owens' transfer to re-search work, which was regarded by Owens and Hankinas lesser quality work, violates Section 8(a)(3) and (1) ofthe Act.(3)Attempt by the General Counsel to amendcomplaints in posthearing briefAn issue at the hearing was the unit inclusion or exclu-sion of a host of employees. Generally, the GeneralCounsel took the position that the individuals in disputeshould be excluded from the unit even though in somecases the individuals voted in the election without chal-lenge. Respondent argued, generally, that the employeesshould be included in the unit. The General Counselargued on brief that Respondent "with the intention ofpacking the voting unit in such a way as to insure thedefeat of the Union in the Board election" improperlytransferred employees into the bargaining unit. The Gen-eral Counsel argued further:In these circumstances, the Administrative LawJudge is urged to find that Respondent violatedSection 8(a)(1) of the Act by expanding the size ofthe voting unit in order to dilute the ballots of bonafide employees so that their desire for union repre-sentationwould be frustrated. . . . Finally, whileRespondent may argue that this allegation was notspecifically alleged in the complaints it was litigatedat the hearing, and Respondent had the opportunityto present evidence and cross-examine witnesses inthis regard.Free Flow Packaging,219 NLRB 925,927-928 (1975), enf d 566 F.2d 1124 (9th Cir).19 I credit Harkin that he had a role in the assignment of staff. Zim-merman's demeanor with respect to his testimony concerning his exclu-sive control of the project assignments was unconvincing Further, therecord indicated that Zimmerman consulted with his supervisors, includ-ing Hankm, regarding employee merit I find, at least, that he did so here.Zimmerman need not have known taht Harkin sought Owens' assign-ment for improper reasons for the transfer to be improper, therefore Imake no finding with respect to Zimmerman's knowledge or motive re-garding OwensI do not reach the merits of the unit packing unfairlabor practice allegation because I believe the GeneralCounsel's attempt to amend the complaints is improvi-dently late and therefore impermissible. I base this find-ing on two grounds. First, I disagree with the GeneralCounsel's assertion that the matter was fully litigated atthe hearing. Evidence relevant to unit "packing" by Re-spondent was in issue through the pleadings only as it re-lated to unit placement issues. The unit issues were liti-gated at length but I do not find either that the GeneralCounsel's unit packing theory was addressed by Re-spondent or that Respondent was on notice that it shouldhave litigated the issue as a potential unfair labor prac-tice.Clearly, the unit issues may be decided in Respond-ent's favor without it adducing evidence on the "pack-ing" contentions raised by the General Counsel. Indeed,Respondent adduced considerable evidence offered forthe proposition that the contested employees were prop-erly in the unit. It is, of course, obvious that if the em-ployees were properly in the unit, the Employer proper-ly put them on the election eligibility list and considerthem in the unit. In this context the instant case differsfromFree Flow Packing,supra,where the Board and thecourt found that evidence which was the basis of posth-earing complaint amendments was identical to the evi-dence already litigated in the unfair labor practice case.Further, inFree Flow,the complaint amendments hadbeen moved at the hearing and denied by the judge, whowas then reversed by the Board. Accordingly, I find theissues and evidence relevant to the proposed amendmentswere not fully litigated in the instant case.My second ground for denying the amendment is itstiming. The General Counsel suggests, in the portion ofitsbrief quoted, supra, how Respondent may argue onthis issue but, inasmuch as the General Counsel raises theamendment for the first time in its posthearing brief-abrief to which Respondent is not procedurally entitled toreply-Respondent does not argue the matter at all. Asthe Board said in commenting on a motion by the Gener-alCounsel to amend the complaint inCamay DrillingCo., 254 NLRB 239, 240 fn. 9 (1979):Moreover, to determine an issue of this magnitudewhen it was raised for the first time as a post-hear-ing theory would place an undue burden on Re-spondent and deprive it of an opportunity to presentan adequate defense.For both of the above reasons, I deny the GeneralCounsel's motion to amend the complaints and make nofindings regarding the "packing" unfair labor practice al-legation .2 °20Were the allegation timely before me, I would further find on thisrecord that the General Counsel has failed to establish a prima facie casethat Respondent violated the Act as the proposed complaint amendmentalleges I would therefore dismiss the allegation on its merits UNITED ARTISTS THEATRE131C. The Remedy1.Traditional remediesHaving found Respondent has committed violations ofSection 8(a)(1) and (3) of the Act, I shall recommendthat it be required to cease and desist therefrom and takecertain affirmative action designed to effectuate the pur-poses of the Act. Having found that Adrena Owens wasimproperly issued a written warning and was improperlytransferred to a more onerous position in research, 1 shallrequire Respondent to remove the warning and all refer-ences to it in Owens' file and transfer her to the positionshe would have held had she not been assigned to re-search.The quantum and variety of Respondent's im-proper conduct further warrants an order requiring it to ,cease and desist in any other manner from violating theAct. I shall also recommend that Respondent post theusual remedial notices.2.The General Counsel's bargaining orderrequest21The General Counsel alleges and the Union agreesthat a majority of employees in the unit had selected theUnion as their representative. The General Counsel fur-ther alleges and the Union agrees that the unfair laborpractices committed, by the Employer require that a bar-gaining order issue against it. Such a remedy is providedwhere there has been a properly established majority inan appropriate unit and the unfair labor practices have"the tendency to undermine majority strength andimpede the election process."NLRB v. Gissel PackingCo., 395 U.S. 575, 614 (1969).22 A significant portion ofrecord evidence and argument was directed to the ques-tion of whether the Union possessed a valid majority inthe appropriate unit at relevant times. On the facts of thiscase, however, I view it more appropriate to first consid-er the question of whether or not, even assuming a validmajority was possessed by the Union at an appropriatetime, the unfair labor practices found, supra, justify orrequire a bargaining order remedy.The violations of Section 8(a)(1) and (3) found, supra,are various and numerous. They involve a significantnumber of agents of the Employer and a significant pro-portion of Respondent's employees. The great bulk ofthe violations are: (1) interrogations about union senti-ments and activities or voting intentions, and (2) the so-licitation of employee surveillance and creation of theimpression of surveillance of employee union activities.This conduct restrains and coerces employees even with-out the occurrence of explicit threats. Such conduct ishowever less likely than direct threats to undermine theUnion and so impede the election process as to require abargaining order.21A bargaining order as a remedy for employer unfair labor practicesisamatter independent of any certification under Sec9 of the Actwhich mayaccrue to the Union in the representation caseGreat Atlantic& Pacific Tea Co Inc,230 NLRB 102 (1977),Holding Co,231 NLRB383 (1977)22 Neither the General Counsel nor the Union contends that a bargain-ing order would be appropriate unlessthe Unionhas obtaineda valid ma-jorityDirect threats to employees have a serious effect onemployees. The effect of threats, of course, varies de-pending on the consequences threatened. Threats to anemployee's economic livelihood, e.g., threats to termi-nate a particular individual or general threats to close afacility, are regarded as among the most serious and fla-grant forms of interference with employee rights.ArmcorIndustries,227 NLRB 1543, 1544 fn. 5 (1977). They arealso difficult to remedy.NLRB v. Gissel Packing Co.,supra at 611 fn. 31. In the instant case the followingthreats:(1)Zimmerman'smemoranda to employeesthreatening mandatory interposition of the Union in thehandling of their grievances, (2) Hankin's statements re-garding voter eligibility, (3) the threats that timeclockswould be installed and that the working atmospherewould be less relaxed if the Union got in, are of a lessertype because they do not directly threaten the employ-ees' livelihood. They are also more likely remedied bynormal Board orders. More significant threats were Han-kin's statements to employees that the Union had tied hishands with respect to wage increases. Again, this threatis less than blatantly explicit and, as evidenced by thefact that wage increases and wage reviews continuedafter his remarks, was not subsequently carried out. Thusthe effect of these threats were somewhat lessened byevents and the passage of time.Hankin made more explicit statements to Suntheimerand Owens including promises of wage increases, an ad-mission of strong antiunion animus coupled with dis-charge threats. Hankin also issued improper warnings toOwens. These violations occurred in one-on-one conver-sations and were sufficiently specific and limited as nottobecome the subject of devastating rumors passedamong employees which in and of themselves rendercorrection and remedy by Board processes unlikely andany future election ineffective. The illegal transfer ofOwens to a more onerous job in her department is alsoof significance. Owens' transfer, however, while viola-tive of the act for the reasons noted, supra, was neitherovertly obvious as retaliation because of her union activi-ties nor was it a transfer to a job so objectively undesir-able so as to excite fears among other employees.The above recitation is not intended to diminish themisconduct of the Employer's agents. It demonstrates,however, in my view, that the unfair labor practicesfound herein are qualitatively less severe than thosefound in Board cases where a remedial bargaining orderwas directed. Terminations, closure threats, illegal wageincreases, and widespread solicitation of grievances-allare lacking here. Further, although not uniformly rele-vant to analysis of the individual acts engaged in, theEmployer showed that many of the violations occurredbefore its agents received instruction or guidance onlabor law and Board standards for employer conductfrom its counsel. Thus, there is at least some reason tobelieve that the conduct-particularly with respect tothreats, interrogations, and surveillance-will not be re-peated. This factor, along with the relatively large sizeof the unit, is relevant in determining; if a remedial bar-gaining order is necessary and appropriate. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor all of the above reasons and considering thenumber and severity of the violations found as well asthe record as a whole, I conclude that the conduct en-gaged in by the Employer herein does not rise to thelevel requiring a remedial bargaining order. The recordreflects an insufficiency of egregious and lasting viola-tions. It further contains a preponderance of violationsbased on verbal misconduct involving implied threats orthreats of diffuse or nonspecific consequence. The re-maining serious violations, under all the circumstances,are simply not in conjunction with the other lesser viola-tions, sufficient to warrant a bargaining order here. Ac-cordingly, I shall deny the General Counsel's requestedbargaining order relief.23IV. THE CHALLENGED BALLOTSThe challenged ballots present separate questions andare best resolved seriatum.A. John Merle KaiserKaiser's ballot was challenged by the Union which,along with the General Counsel, contends he is not aneligible voter because he is a professional employee, a su-pervisor,and/or a managerial employee. Respondentcontends Kaiser's ballot should be opened and countedand denies any basis exists for rejecting his vote.Kaiser had over 40 years tenure with the Employer.Although his exact title was disputed, his position in-volves audit responsibilities and inventory control of the-ater concessions. He also oversees a theater repair em-ployee. Although Kaiser has not received a degree in ac-counting nor is he a certified public accountant he at-tended two accounting institutions for a substantialperiod and he had been employed in an accounting ca-pacity for almost 50 years.24Kaiser is the sole auditor for the San Francisco divi-sion and does not work with the Employer's other ac-countants.His office is physically near Respondent'spresidentwith whom he shares a secretary. Kaiser re-ports directly to the general manager of operations andconducts audits at his request. He also prepares reportsand statistical studies at the request of the controller/-treasurer.Kaiser's audits are sometimes done at particular thea-ters and have resulted in personnel changes at the audit-ed theaters based on improprieties or negligence uncov-ered by the audit. Although Kaiser had on occasion re-ceived specific instructions regarding the items to be ex-amined in particular audits, he testified that he generallyapplies his own experience and knowledge of accountingprocedures in carrying out his duties. He also utilizes his25Even if the Union had achieved a majority at a relevant time, Ihave found a bargaining order inappropriate It is unnecessary, therefore,tomake any findings with respect to the majority question, i e, findingsregarding (1) the validity of the authorization cards put into evidence, (2)the number and identity of individuals properly in the unit at relevanttimes, and (3) other issues strictly limited to the question of the Union'smajority. Accordingly, I make no findings with respect to these matters24 I notice judicially that half a century ago technical training and pro-fessional education was completed with the awarding of fewer formal de-grees and certifications.accountancy skills in the preparation of his reports suchas concession cost comparisons or sales projections, etc.I find that Kaiser, by virtue of his specialized trainingand long experience as an accountant, despite the factthat he does not hold an advanced degree, regularly uti-lizes his accountancy expertise on behalf of the Employ-er.Not all accountants are either managerial or profes-sional employees. Kaiser however, unlike many account-ants working on routine matters as part of a large depart-ment with regular supervision, is clearly a special em-ployee of Respondent. He reports to the general managerof operations directly and conducts audits outside the fa-cility.He works with little supervision. The record indi-cates and I find that in the performance of his dutiesKaiser exercises independent judgment with respect tothe conducting of audits in order to determine if an au-dited operation is properly performing. It is clear thatsuch work is not merely clerk's work. I find that theseaudits necessarily involve the use of independent judg-ment--which is further reflected in the special studiesKaiser undertakes. Such independent judgment rendersKaiser a managerial employee under Board standards.General Dynamics Corp.,213NLRB 851, 860 (1974).Managerial employees are not properly in the unit. Ac-cordingly, I shall recommend that the challenge to hisballot be sustained.25B. Lloyd Nohrden MorganMorgan's ballot was challenged by the Union. TheUnion and the General Counsel contend than Morgan'sballot should not be counted because at the time of theelection he was both a professional and a managerial em-ployee.Morgan is an employee with over 20.years' experiencewith the Employer. He holds an undergraduate degreeand has done postgraduate work. He had been Respond-ent's officemanager and manager of account controlsand bank reconciliation before assuming his current posi-tion. For about 2 years he had been employed in the realestate department under the supervision of Arnold Child-house, Respondent's senior vice president.Morgan testified to his main duties as follows:Essentially to review and pay real estate and unse-cured taxes, to pay business licenses and other feespertinent to theater operation . . .. The bills are di-rected to me, either by the source of billing or bythemailroom in the corporation. I review them.Within certain latitudes, company policy, I knowthey are correct from 21 and a half years, I paythem. I draw an authorization for payment form,put it through a clerk who types the check and its25Having determined Kaiser is a managerial employee, it is unneces-sary to determine if his relationship with respect to the theater repair em-ployee renders him a supervisor within the meaning of the Act It is alsounnecessary to decide Kaiser's status as a professional employeeWere itnecessary to do so, I would also find Kaiser regularly exercises profes-sional judgment in the exercise of the accounting duties described aboveIremain impressed by the need for independent judgment in Kaiser'saudit and special project functions. I would therefore also sustain thechallenge to his ballot on this groundAeronca, Inc,221NLRB 326(1975). UNITED ARTISTS THEATRE133paid, returned to me and its sent to the billing au-thority.Morgan also inspects Respondent's various properties atthe direction of Corporate Counsel Mahler and reportstoMahler on their state of repair and the condition oftheir surrounding neighborhoods.Morgan labels himself as just a clerk. Respondentargues his duties are routine and clerical in nature andinvolve the nondiscretionary application of Respondent'sstandard operating procedures. I disagree with Respond-ent's argument and, discrediting Morgan's attempts to di-minish the extent of his application of independent judg-ment to his work, find him to be a managerial employee.Morgan is higher paid than all other argued unit mem-bers including the accountants and is paid significantlymore than almost all others. He has long held significantpositionswithRespondent including supervisory andmanagerial positions. His current work draws on his pre-vious experience and, in my judgment, involves the exer-cise of independent discretion both in his "latitude" topay taxes and in his inspection functions. Respondentargues, "It would appear from the evidence that Mor-gan's position is very little different from that of Kai-ser's."' I agree.As with Kaiser, supra, I cannot acceptthe view that these individuals of long service and sub-stantial training and experience who are well paid andwho perform under the direct supervision of highestmanagement are but mere clerks. Each is a trusted em-ployee using his training and experience to make inde-pendent judgments. Their functions render them in myview managerial employees. Accordingly, Morgan, likeKaiser, is not properly included in the unit. I thereforerecommend that challenge to Morgan's ballot be sus-tained.C. Elvie Jean StokesThe Union challenged the ballot of Stokes. The Unionand the General Counsel contend that Stokes at the timeof the election was a supervisor and, therefore, that thechallenge to her ballot should be sustained.Stokes, as of the time of the hearing, had been em-ployed for approximately 5 years by the Employer. InJune 1980 she was promoted to assistant to the managerof accounts payable. She testified that in her capacity asassistant to themanagershe spent almost all her timetrainingnew employees because of high turnover in thedepartment. Stokes specifically denied possessing the au-thority to hire, fire, or recommend the hire or fire of em-ployees. She denied that employees reported to her onthat she did performance reviews of employees. Theperiod of time she spent training new employees depend-ed on their skills and learning and retention rate. Duringtraining she would discuss the trainee with either PaulZiegler or Jack Hankin and tell them of the new employ-ees' attitude, and give them her opinion of the employ-ee'swork quality and speed. After an employee wastrained, Stokes would continue to check on the employ-ee. She testified: "I would just go around and asked [sic]them how they were doing or just watch them occasion-ally."As assistant to the manager, Stokes was paid at a ratehigher than30 out of 31of the unit employees in the ac-counts payable department.Further the salary of the as-sistant to the manager position was set in consultationwith the manager and did not have a previously estab-lished formal or informal rate as did the clerk and groupleaderpositions in the department.Employee RickTurner crediblytestified that at the time of his hire inSeptember,Hankin told him that he had two supervisors,Stokes and Ziegler, and to go to either with any prob-lems. Further, he testified that Stokes was involved in histraining and told him about mistakes in his work. Turneradded that on occasion when he wished to leave workearly and Hankin was not available he would ask Stokesfor permission who told him she would report his leav-ing to Hankin.The General Counsel argues and I agree that Stokestended to diminish her position and authority during hertestimony.She initially identified her position as "train-ing person"and specifically denied holding any other jobtitle or classification.Only on cross-examination did sheaccede to her title of assistant to the manager.26 For thisreason, and because I found her demeanor significantlyless satisfactory than that of other employees,Iplacelittle reliance on her testimony diminishing her authoritywhen contradicted by the testimony of others such asTurner.Respondent argues correctly that Stokes' primarytraining function is not,standing alone, sufficientto cloakher with supervisory status underthe Act.Neither is herjob title, although facially indicative of supervisorystatus, significant without actual evidence of actual or os-tensible supervisory authority.On this record,however,I have no difficulty finding Stokes was a statutory super-visor at relevant times. Hankin clearly held her out toemployees as a supervisor to whom employees shouldbring problems. Stokes not only trained employees butreviewed their performance after their training.She ob-served their work,and pointed out mistakes to the em-ployees. She reported to higher supervision her views ofemployee attitude, progress,and general worth.Accord-ingly, based on all the above and the record as a whole,I find Stokes was a supervisor within the meaning of theAct atthe time of the election.I shall therefore recom-mend the challenge to her ballot be sustained.D. Martin SwearingenThe Union challenged the ballot of Swearingen be-cause it allegeshe was not an employee of the Employ-er.The General Counsel joins the Unionin arguing he isnot in the unit and that his ballot should not be counted.Swearingen is employed by United Film Distributors,a separate corporation wholly owned by Respondent.Although there was little dispute of fact, the parties liti-gated and argued at length regarding the relationship ofUnited Film Distributors to Respondent. Without decid-ing that issue, a separatebasis existson which to deter-mine Swearingen's voter eligibility.26 Zimmerman had announced Stokes' promotion to assistant to themanager ofaccounts payable bymemo dated June 19 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDSwearingen testified he is a print booker who has cer-tain films he "dates" with theaters, both Respondent'sand others. Respondent's film bookers hold equivalentpositions and, like Swearingen, handle films, screen titles,and deal with theaters. It is clear that if United Film Dis-tributors is properly regarded as one with Respondent,Swearingen would share both a similarity of functionand a community of interest with Respondent's filmbookers.Respondent's film bookers are explicitly ex-cluded from the unit. They were not eligible to vote inthe election.Therefore, I find that Swearingen, too,should be excluded from the unit. Accordingly, withoutdeciding the issues regarding separate or joint employers,I recommend that the challenge to Swearingen's ballotbe sustained.E. Allen MasonAllen Mason's ballot was challenged because his namedid not appear on the election eligibility list. The Unionand the General Counsel contend his vote should becounted because he had been terminated by the Employ-er in violation of Section 8(a)(3) and (1) of the Act.For the reasons set forth, supra, I have determinedthatMason was not terminated in violation of the Act.Since he was not employed at the time of the election hewas not eligible to vote. I shall, therefore, recommendthe challenge to his ballot be sustained.F. Jack Michael NaifyNaify's ballot was challenged by the Union. Both theUnion and the General Counsel contend that his ballotshould not be counted because of a lack of community ofinterest with other employees by virtue of his blood rela-tionship to certain of Respondent's owners and manag-ers.Jack Naify's relationships to other Naifys who haveownership interests in and actively participate in manage-ment of Respondent are described, supra. I conclude thatthese relationships do not per se remove Jack Naify fromthe unit or render his ballot uncountable. Rather, theissuedeterminative of the eligibility question is whetheror not Jack Naify shares a community of interest withemployees in the unit.Jack Naify lives a substantial distance from his fatherand, as an adult, lives a separate and independent lifefrom his relatives. Although there is evidence that he"moonlights" in the evenings at certain theaters whichare also owned in part by his relatives, there is no evi-dence that this independent employment has any bearingon his community of interest with unit employees. Thus,inmy view, Jack Naify's working situation as an em-ployee of Respondent at its San Francisco facility is thesole factor relevant to determine the validity of his chal-lenged ballot.Jack Naify was hired as a film payable clerk aboutMay 1979. The film payable clerks work under the su-pervision of David Van and all perform essentially thesame duties. Jack Naify was hired by the head filmbuyer, Joseph Crotty, who is located in Los Angeles.Jack Naify called Crotty and sought employment withRespondent.Following an interview, Crotty offeredNaify employment at starting salary which Naify accept-ed without further negotiation.Jack Naify testified that he received absolutely no ad-vantage from his name or his relationship to relativeswho have an ownership interest in Respondent or whoare in management. He described his work duties andhours as no different from other film payable clerks. Headded that the work is not complex and was quicklylearned. These characterizations were challenged by wit-nesses of the General Counsel. Christine Hanni testifiedthat Jack Naify usually came to work over an hour late,would take inordinately extended lunch hours, and"leave whenever he would want to." Nick Thirkettle, afilm payable clerk under Van's supervision who workedwith Jack Naify, confirmed that Jack Naify came towork later and left earlier than other employees and tooklonger lunch periods. Thirkettle also testified that in Sep-tember he had occasion to rebuke Jack Naify concerningawork-relatedmatter.Thereafter he observed JackNaify enter Van's office-where he heard Naify com-plain to Van that he had been yelled at. Naify thereafterwent directly to his father's office. Thirkettle added thathe observed Jack Naify enter his father's office everyday.Thirkettle and Hanni testified that Jack Naify's fre-quent absences and the fact that he was often behind inhis work made their own work more difficult. Hanni tes-tified that she once complained to Van regarding thecondition of Jack Naify's books but Van just "threw uphis hand and said there was nothing he could do aboutit."Thirkettle testified that he complained almost weeklyto Van and on the same basis had earlier complained toJackStevenson,Van'spredecessor,regardingJackNaify's recurrent absences from his work area and thefact that Naify was always in the purchasing section ofthe office.Thirkettle testified thatVan told him thatthere was nothing he could do about the problem. Thir-kettle overheard Van complaining to Joe Crotty over thetelephone about Jack Naify on a few occasions. Thirket-tle also recalled that in August, September, or October1981 he received a company memo stating that, startingon a specific date, Jack Naify would give the departmentall his time. Thirkettle testified that Jack Naify for some2 weeks after receipt of the memo-while still arrivinglate-remained in his own department but that his regu-lar presence soon ended and his previous pattern of ab-sence reasserted itself. Finally, Thirkettle testified that, atthe time of Jack Naify's hire, he had been told by JackStevenson that while Stevenson did not like the idea, JoeCrotty had told him to find a position for Jack Naify.,The testimony regarding Jack Naify was at substantialvariance. In my view, the dispute turns on credibility. Ifound Thirkettle and Hanni to be open and direct wit-nesses.Each had a strong and convincing demeanor. Incontrast Jack Naify seemed to me to be a sullen andalmost belligerent witness. I credit Thirkettle and Hanniover Jack Naify where their testimony differs. Further,JackNaify's testimony was not fully consistent withother record evidence. There is evidence that on at leastone occasion high management had discussed JackNaify's attendance problems. Yet Jack Naify claimed his UNITED ARTISTS THEATREhours and attendance were regular. Further, Van did nottestify regarding the conversations with Hanni or Thir-kettlee nor was his unavailability discussed on the record.There is other evidence that Jack Naify was not justanother film payable clerk., but rather stood apart byreason of his family. Thirkettle testified without contra-diction that while the work of the film payable clerkswas similar, other clerks handled 70 to 80 "screens" intheir work while Jack Naify handled fewer than 50. Fur-ther, Jack Naify was hired at a starting salary substantial-ly in excess of the highest rate paid any other film pay-able clerk and has since received an increase enlargingthis differential.Based on all the above, I find that Jack Naify at thetime of the election did not share a community of inter-estwith unit employees. His high pay, lower workload,and poor attendance separate him from the commonworking conditions shared by other employees whichform the basis of their community of interest. Further,and of critical importance, the remarks of supervision toother employees, noted supra, serve to identify JackNaify to employees as a person apart, not susceptible tocontrol by lower level supervision. Jack Naify reinforcedthis image by his open and frequent trips to his father'soffice during the working day. It is apparent and I findthat both other employees and, if not consciously, JackNaify himself, realized that by virtue of his family, JackNaify was an employee apart who was immune fromreview or correction by lower level supervision, andwho shared no community of interest with other em-ployees.Accordingly, I find that Jack Naify was notproperly included in the unit at the time of the election.I shall therefore recommend that the challenge to hisballot be sustained.G. Summary and Further RecommendationI have recommended that the challenges to the ballotsof thesix individuals be sustained. There being no addi-tional challenged ballots, the current tally of ballots isnow final and determinative of the results of the election.Accordingly,I further recommend that those results becertified as determinative of the election and, therefore,the Union be certified as the exclusive representative ofemployees in the appropriate unit for purposes of collec-tive bargaining.V. THE UNION'S OBJECTIONS27The Union filed timely objections to the conduct ofthe election on November 5, 1980. On February 5, 1981,itwithdrew certain of those objections. The objectionsare numerous and somewhat vague as to the particulartimes and as to the particular agents of Respondent27Given my recommendation that the challenges be sustained and theUnion certified as representative of employees, the Union's objectionsmay be regarded as moot The Board or subsequent reviewing authorityhowever may not adopt these recommendations and the Union's objec-tions may then become relevant Accordingly, I shall rule on their merits.135against whom the objectionable conduct is laid. On brief,however,theUnion makes it clear that its objections"are identical to the subject matter of the unfair laborpractice charges in the consolidated cases." Those allega-tions have been discussed and analyzed supra. That anal-ysis will not be repeated here.Ihave found that Respondent'sagents violated theSection 7 rights of a significant number of employeesduring the period from the filing of the representationpetition to the election,Such widespread conduct, a for-tiori,constitutes objectionable conduct.Dal-Tex OpticalCo., 137NLRB 1782,1786 (1962).I therefore recom-mend that the Union's objections be sustained and, if oth-erwise deemed appropriate,that a new election be direct-ed consistent with this finding. Z8CONCLUSIONS OF LAW'1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By engaging in the acts and conduct found violativeinFindings of Fact, section III, of this decision, Re-spondent interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed them inSection 7 of the Act and in each and every instance, andas a single course of conduct, violated Section 8(a)(1) ofthe Act.4.By issuing Adrena Owens a written warning onSeptember 9 and transferring her to a more onerous jobin research because of her union activities, Respondentdiscriminated against an employee because of her unionactivities in violation of Section 8(a)(3) of the Act.5.The unfair labor practices described above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.6.Respondent has not otherwise violated the Act asalleged.7.The unfair labor practices described above do notwarrant the issuance of a bargaining order.8.The challenges to the ballots of voters: Kaiser,Morgan, Stokes, Swearingen, Mason, and Naify shouldbe sustained.9.As a result of the resolution of challenges describedabove, the challenges are no longer determinative of theresult of the election and the Board should certify theUnion as the exclusive representative of employees in theappropriate unit.10.The Union's objections to the conduct of the elec-tion have merit and should be sustained. In the event it isotherwise appropriate, a new election should be ordered.[Recommended Order omitted from publication.]28 Inlight of the quantum of the Employer's objectionable acts, I fur-ther recommend any notice to voters in a second election be wordedconsistentwith the notice to voters set forth inLujkzn Rule Co, 147NLRB 341 (1964), andBush Hog,161 NLRB 1575 (1966).